Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21      Page 1 of 90 PageID 17385




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 55
Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21   Page 2 of 90 PageID 17386
Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21   Page 3 of 90 PageID 17387
Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21   Page 4 of 90 PageID 17388
Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21   Page 5 of 90 PageID 17389
Case 19-34054-sgj11 Doc 1895-5 Filed 02/04/21 Entered 02/04/21 13:25:35 Page 1 of 83
 Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 6 of 90 PageID 17390



                         EXHIBIT UUUUUUU




                                                                      014423
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                   Page 2ofof7483
                                                                                   Date 1
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page Docket7 of 90#0247
                                                                                PageID  Filed: 12/13/2019
                                                                                        17391
 Fill in this information to identify the case:

 Debtor name            Highland Capital Management, L.P.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)               19-34054-SGJ
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           523,970.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     409,580,813.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     410,104,783.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       34,862,225.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            Unknown

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     244,455,350.78


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        279,317,576.72




                                                                                                                                                 ¨1¤}HV3,-                  &j«
 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                                                                                                                                     1934054191213000000000006
                                                                                                                                                                                   014424
        Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                             Doc1895-5 Filed12/13/19
                                 247 Filed   02/04/21 Entered
                                                       Entered12/13/19
                                                               02/04/2122:32:34
                                                                        13:25:35 Page
                                                                                  Page2 3ofof7483
         Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 8 of 90 PageID 17392
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    NexBank                                                  Checking Account             X735                                     $1,453.40




           3.2.    NexBank                                                  Checking Account             X668                                             $0.00




           3.3.    NexBank                                                  Checking Account             X513                                  $291,309.27



                                                                            Money Market Deposit
           3.4.    NexBank                                                  Account                      X130                                       $190.82




           3.5.    BBVA Compass                                             Checking Account             X342                                $2,125,975.28




           3.6.    Jefferies                                                Brokerage Account            X932                                             $0.00




           3.7.    Maxim Group                                              Brokerage Account            X885                                         $96.17


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


                                                                                                                              014425
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page3 4ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 9 of 90 PageID 17393
 Debtor           Highland Capital Management, L.P.                                          Case number (If known) 19-34054-SGJ
                  Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                    $2,419,024.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Certificate of Deposit (NexBank)                                                                                 $135,205.21




           7.2.     Security Deposit (200/300 Crescent Ct #700 Dallas, TX 75201) - Crescent TC Investors                            $118,397.05




           7.3.     Deposit for Maple Avenue Holdings (Equity Method Investment)                                                      $10,000.00




           7.4.     Deposit for expense reimbursement.                                                                                  $1,474.60



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Other Prepaid Expenses (Unreconciled Book Balance)                                                               $830,899.73




           8.2.     Prepaid Retainer - Development Specialists, Inc.                                                                $240,340.00




           8.3.     Prepaid Legal Retainer - Pachulski Stang Ziehl & Jones LLP (1)                                                  $500,000.00




           8.4.     Prepaid Retainers - Kurtzman Carson Consultants LLC (1)                                                           $50,000.00




           8.5.     Prepaid Rent (200/300 Crescent Ct #700 Dallas, TX 75201) - Crescent TC Investors                                  $96,294.05


(1) Pre-petition balance was not applied.
 9.        Total of Part 2.                                                                                                    $1,982,610.64
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


                                                                                                                         014426
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page4 5ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 10 of 90 PageID 17394
 Debtor         Highland Capital Management, L.P.                                              Case number (If known) 19-34054-SGJ
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable Exhibit A
           11a. 90 days old or less:                         3,482,893.80    -                                0.00 = ....               $3,482,893.80
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           32,304,511.36    -                   22,380,459.81 =....                    $9,924,051.55
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $13,406,945.35
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Equity Method Investments (Exhibit B)                          Multiple    %       Book Value                   $167,226,227.63




           15.2.     Investments at Fair Value (Exhibit C)                          Multiple    %       Fair Value                   $224,267,777.21



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


           16.1.     Debtor owns defaulted corporate bonds.                                             N/A                                        $0.00




 17.       Total of Part 4.                                                                                                      $391,494,004.84
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                                014427
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page5 6ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 11 of 90 PageID 17395
 Debtor         Highland Capital Management, L.P.                                             Case number (If known) 19-34054-SGJ
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desk, chairs and other office furniture.                                  $118,428.73     N/A                                  Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, Software and Office Equipment                                  $382,803.25     N/A                                  Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Artwork                                                                   $0.00     Original Cost                     $231,657.53



 43.       Total of Part 7.                                                                                                           $231,657.53
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 GMC Sierra 2500 HD                                                $0.00    Replacement                        $46,570.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                             014428
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page6 7ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 12 of 90 PageID 17396
 Debtor         Highland Capital Management, L.P.                                             Case number (If known) 19-34054-SGJ
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $46,570.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 30.433 Acres of raw
                     land located at 14102
                     FM 986 Terrell, Texas                100%
                     75160                                Ownership                  $398,450.00       Tax records                        $523,970.00


            55.2.    Leasehold
                     Improvements
                     (200/300 Crescent Ct
                     #700 Dallas, TX
                     75201)                               Tenant                   $1,550,281.49       N/A                                   Unknown




 56.        Total of Part 9.                                                                                                            $523,970.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                               014429
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page7 8ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 13 of 90 PageID 17397
 Debtor         Highland Capital Management, L.P.                                              Case number (If known) 19-34054-SGJ
                Name



            General description                                                Net book value of       Valuation method used     Current value of
                                                                               debtor's interest       for current value         debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            139 Domain Names                                                                 $0.00     N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            3rd Party Private Equity Management
            Company                                                                          $0.00     N/A                                   Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                             Unknown
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                        150,331,222.61 -                             Unknown =
            Notes Receivable (Exhibit D)                              Total face amount     doubtful or uncollectible amount                 Unknown



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                               014430
       Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                            Doc1895-5 Filed12/13/19
                                247 Filed   02/04/21 Entered
                                                      Entered12/13/19
                                                              02/04/2122:32:34
                                                                       13:25:35 Page
                                                                                 Page8 9ofof7483
        Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21 Page 14 of 90 PageID 17398
 Debtor         Highland Capital Management, L.P.                                            Case number (If known) 19-34054-SGJ
                Name



           Exhibit E                                                                                                                    Unknown
           Nature of claim
           Amount requested



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Defined Benefit Plan (Overfunded 12/31/18 balance $323
           thousand)                                                                                                                    Unknown


           Estimated Deferred Fee Account value plus residual
           deferred fee accounts at NAV $13.0 million fully
           reserved due to uncertain collectibility                                                                                     Unknown




 78.       Total of Part 11.                                                                                                         Unknown
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


                                                                                                                         014431
         Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                             Doc1895-5  Filed
                                 247 Filed    02/04/21Entered
                                           12/13/19     Entered 02/04/21
                                                              12/13/19   13:25:35Page
                                                                       22:32:34    Page  1074
                                                                                      9 of  of
         Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 15 of 90 PageID 17399
 Debtor          Highland Capital Management, L.P.                                                                   Case number (If known) 19-34054-SGJ
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,419,024.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,982,610.64

 82. Accounts receivable. Copy line 12, Part 3.                                                               $13,406,945.35

 83. Investments. Copy line 17, Part 4.                                                                     $391,494,004.84

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $231,657.53

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $46,570.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $523,970.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    Unknown

 91. Total. Add lines 80 through 90 for each column                                                     $409,580,813.30              + 91b.              $523,970.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $410,104,783.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


                                                                                                                                                        014432
     Case
     Case 19-34054-sgj11
          19-34054-sgj11 Doc
                         Doc 1895-5  Filed
                             247 Filed     02/04/21Entered
                                        12/13/19      Entered 02/04/21
                                                           12/13/19    13:25:35Page
                                                                    22:32:34     Page  1174
                                                                                    10 of of
     Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 16 of 90 PageID 17400

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitAͲSchedule11


                                                                                                                               Lessthan90Days[1]                                                                             Greaterthan90days

                                                                                                                                          Doubtfulor                                                                               Doubtfulor
AccountsReceivable                                                                                   FaceAmount                         Uncollectible                          Total                 FaceAmount                   Uncollectible                          Total
ReimbursableFundExpense                                                                    $777,108.00          $Ͳ    $777,108.00         $6,082,319.61            $(1,934,540.89)          $4,147,778.72
UnpaidCrusaderDistributions[3]                                                            Ͳ   Ͳ   Ͳ   6,324,234.00           (2,034,161.00)         4,290,073.00
ManagementFeesReceivable[2][5]                                                            2,435,434.04          Ͳ   2,435,434.04          197,173.42         Ͳ   197,173.42
CashInterestReceivable[2]                                                                 Ͳ   Ͳ   Ͳ   1,243,304.26           Ͳ   1,243,304.26
SharedServicesFeeReceivable[2]                                                           270,351.76         Ͳ   270,351.76        Ͳ    Ͳ   Ͳ
HighlandCapitalManagementSingaporePteLtd[2]                                            Ͳ   Ͳ   Ͳ   35,158.50        Ͳ   35,158.50
MiscellaneousReceivable[2]                                                                 Ͳ   Ͳ   Ͳ   10,563.65        Ͳ   10,563.65
AcisCapitalManagement,LPSubadvisoryandSharedServicesFeeReceivable                   Ͳ   Ͳ   Ͳ   5,350,931.62           (5,350,931.62)         Ͳ
HighlandCapitalofNewYork,Inc.                                                           Ͳ   Ͳ   Ͳ   5,023,073.12           (5,023,073.12)         Ͳ
HERA[4]                                                                                     Ͳ   Ͳ   Ͳ   7,231,103.00           (7,231,103.00)         Ͳ
ReimbursementsfrommultiplefundsmanagedbyAcisCapitalManagement,LP                    Ͳ   Ͳ   Ͳ   806,650.18         (806,650.18)        Ͳ
Total                                                                                        $3,482,893.80 $Ͳ               $3,482,893.80           $32,304,511.36 $(22,380,459.81) $9,924,051.55



[1]Forshadedarea,noaginganalysishasbeenperformedsoentireamountisincludedinthegreaterthan90dayssection.
[2]DoubtfulorUncollectibleaccountsareevaluatedatyearend.
[3]RepresentsdistributionsfromallCrusaderentities,includingHighlandCrusaderFund,Ltd.,HighlandCrusaderFundII,Ltd.,andHighlandCrusaderFund,L.P.andincludes
  unpaiddistributionsduetoawhollyownedsubsidiary(EamesLtd)aswellasunpaiddistributionswithrespecttodeferredfees,whicharereservedagainstaspotentiallyuncollectible.
[4]Debtorhasrecorded$3.3mmofnetreceivableasofthePetitionDate,representing2019activity.ThisbalanceisnormallyevaluatedforcollectabilityasofyearͲend.
  However,the2019activityislikelynotcollectibleandhasthereforebeenfullyreservedforpurposesofthisschedule.
[5]Amountgreaterthan90daysrepresentstheentirereceivableearned,butnotyetpayableperoneoftheDebtor'smanagementagreements.
  Forthereceivableunderthisagreement,theentire$197kamounthasbeenearnedduring2019andaportionhasbeenearnedwithinthelast90days.




                                                                                                                                                                                                                                         014433                                          1of1
  Case
  Case 19-34054-sgj11
       19-34054-sgj11 Doc
                      Doc 1895-5  Filed
                          247 Filed     02/04/21Entered
                                     12/13/19      Entered 02/04/21
                                                        12/13/19    13:25:35Page
                                                                 22:32:34     Page  1274
                                                                                 11 of of
  Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 17 of 90 PageID 17401

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitBͲSchedule15


EquityMethodInvestments[1]                                                             Total[2]
HighlandSelectEquityFund,L.P.                          $130,213,244.86
Wright,Ltd[3]                                    22,303,199.33
Starck,Ltd[3]                                      6,960,671.89
Eames,Ltd[3]                                       3,704,338.16
MapleAvenueHoldingsLLC                                                        2,250,501.95
HighlandCapitalManagementKoreaLtd.                                           1,011,300.61
HighlandCapitalManagementSingaporePteLtd                                    457,809.57
PenantManagementLP                                                302,358.21
EagleEquityAdvisors,LLC                                                       22,803.05
Total                                                                            $167,226,227.63

[1]Investmentsarebasedonthedebtorsproratanetassetvalue.
[2]Valuesbasedonmostrecentavailableinformationasofthepetitiondate.
[3]Ownedindirectlythrough100%ownedsubsidiaries.




                                                                                                0144341of1
  Case
  Case 19-34054-sgj11
       19-34054-sgj11 Doc
                      Doc 1895-5  Filed
                          247 Filed     02/04/21Entered
                                     12/13/19      Entered 02/04/21
                                                        12/13/19    13:25:35Page
                                                                 22:32:34     Page  1374
                                                                                 12 of of
  Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 18 of 90 PageID 17402

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitCͲSchedule15


Investments,atfairvalue[1]                                                            Total[2][3]
InvestmentSecuritiesͲCost                              $66,791,277.56
InvestmentSecuritiesͲMarkToMarket                              (7,702,195.68)
PublicSecurityͲA                                                                 49,648,257.65
PrivateSecurityͲA                                                                36,949,197.43
PrivateSecurityͲB                                                                20,244,908.67
PublicSecurityͲB                                                                 13,275,503.51
ThirdPartyPrivateEquityFundͲA                                                 12,065,754.32
PublicSecurityͲC                                                                 10,718,068.67
PublicSecurityͲD                                                                 5,427,536.32
PrivateSecurityͲC                                                                3,346,763.82
PublicSecurityͲE                                                                 2,752,533.87
PrivatePortfolioCompanyͲA                                                       2,525,873.00
PublicSecurityͲF                                                                 1,721,458.16
PublicSecurityͲG                                                                 1,573,054.32
PublicSecurityͲH                                                                 1,397,752.04
ThirdPartyPrivateEquityFundͲB                                                 1,254,168.41
PublicSecurityͲI                                                                 792,313.43
PublicSecurityͲJ                                                                 533,357.32
PrivateSecurityͲD                                                                481,354.43
PrivateSecurityͲE                                                                261,889.71
PrivateSecurityͲF                                                                132,002.75
PublicSecurityͲK                                                                 67,639.33
PublicSecurityͲL                                                                 8,928.17
ThirdPartyPrivateEquityFundͲC[4]                                             380.00
Total                                                                               $224,267,777.21

[1]Listingincludesbothpubliclytradedandprivateinvestments.Publicsecurities
  aredenotedwiththedescription"PublicSecurityͲ[]".Additionally,$28,651,800
  ofthetotalbalanceof"InvestmentSecuritiesͲCost"and"InvestmentSecuritiesͲMark
  toMarket"iscomprisedofpublicsecurities.
[2]Valuesbasedonmostrecentavailableinformationasofthepetitiondate.
[3]Forthirdpartyprivateequityfundsandinvestmentsinmanagedprivate
  fundsvaluesareatestimatednetassetvalue.
[4]For[ThirdpartyprivateequityfundͲc]valuepresentedequalscostbasis.




                                                                                                                 0144351of1
   Case
   Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-5  Filed
                           247 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:32:34     Page  1474
                                                                                  13 of of
   Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 19 of 90 PageID 17403

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitDͲSchedule71A


NotesReceivable                                                           TotalFaceAmount[1]
HunterMountainInvestmentTrust                       $56,873,209.22
AffiliateNoteReceivableͲA                                       24,534,644.03
TheDugaboyInvestmentTrust                                        18,286,268.16
AffiliateNoteReceivableͲB                                       10,413,539.53
AffiliateNoteReceivableͲC                                       10,394,680.47
JamesDondero                                                       9,334,012.00
HighlandCapitalManagementServices,Inc.                          7,482,480.88
Siepe                                                               2,019,256.35
HighlandMultStrategyCreditFund,LP                              3,269,000.00
HighlandCapitalManagementKoreaLtd.[2]   3,132,278.05
PrivatePortfolioCompanyͲA                                       2,198,610.05
MarkOkada                                                          1,336,287.84
PrivatePortfolioCompanyͲB                                       1,056,956.03
Total                                                               $150,331,222.61

[1]DoubtfulorUncollectibleaccountsareevaluatedatyearend.
[2]Includes$72,278.05ofintercompanyreceivable.




                                                                                                                  0144361of1
   Case
   Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-5  Filed
                           247 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:32:34     Page  1574
                                                                                  14 of of
   Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 20 of 90 PageID 17404

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ExhibitEͲSchedule74


Case Style                                                Date Filed      Damages                           Summary                                 Status

Highland Capital Management, L.P. and Highland
CLO Funding, Ltd. v. Robin Phelan as Chapter 11
Trustee v. Highland HCF Advisor, Ltd., Highland                                          Highland entities sought to compel redemptions
CLO Management, Ltd., and Highland CLO                       5/30/2018   $4-$8 million   in the Acis CLOs; Trustee counterclaimed for     Motion practice.
Holdings, Ltd., Adversary No. 18-03078 in the                                            alleged fraudulent transfers
United States Bankruptcy Court for the Northern
District of Texas



Highland Capital Management, L.P. v. Patrick                                             Highland has collected on its verdict for $2.8
Daugherty v. Sierra Verde, LLC, Highland Employee                                        million against Daugherty. Daugherty obtained a
                                                                                                                                           Enforcement of
Retention Assets, LLC, James Dondero, Patrick                                            judgment for $2.6 million against HERA.
                                                             4/11/2012      None                                                           Injunction versus Mr.
Boyce, and William L. Britain, Cause No. 05-14-                                          Daugherty has not appealed any of his affirmative
                                                                                                                                           Daugherty
01215-CB pending in the Texas Fifth Court of                                             claims against Highland, though he has appealed
Appeals, Dallas, Texas                                                                   other claims.




NexBank, SSB and Highland Capital Management,
                                                                                         Law firm committed malpractice by incorrectly
L.P. v. Winstead, P.C., in the District Court of Dallas        3/16/15    $3 million                                                      Appeal.
                                                                                         handling foreclosure of Park West property
County, 193rd Judicial District




                                                                                                                                         014437                1 of 1
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  1674
                                                                                         15 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 21 of 90 PageID 17405
 Fill in this information to identify the case:

 Debtor name          Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)              19-34054-SGJ
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Frontier State Bank                           Describe debtor's property that is subject to a lien              $5,209,102.31           $10,103,038.09
        Creditor's Name                               171,724 shares of voting common stock of
        5100 South I-35 Service                       privately held security.
        Road
        Oklahoma City, OK 73129
        Creditor's mailing address                    Describe the lien
                                                      Held in lender's name
                                                      Is the creditor an insider or related party?
        selliott@frontier-ok.com                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        08/17/2015                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1100
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Jefferies LLC                                 Describe debtor's property that is subject to a lien            $29,653,123.63            $82,007,136.69
        Creditor's Name                               The assets held within the Jefferies Prime
        520 Madison Avenue, 12th                      Brokerage Account
        Floor
        New York, NY 10022
        Creditor's mailing address                    Describe the lien
                                                      Security interest in all collateral
                                                      Is the creditor an insider or related party?
        Cbianchi@jefferies.com                         No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        05/24/2013                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0932
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


                                                                                                                                        014438
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  1774
                                                                                         16 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 22 of 90 PageID 17406
 Debtor       Highland Capital Management, L.P.                                                  Case number (if know)         19-34054-SGJ
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



                                                                                                                         $34,862,225.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   94

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Director of Compliance
        Re: Prime Brokerage Services - Jefferies                                                          Line   2.2
        520 Madison Ave
        New York, NY 10022

        Frontier State Bank
        Attn: Mr. Steve Elliot                                                                            Line   2.1
        5100 South I-35 Service Road
        Oklahoma City, OK 73129

        Office of General Counsel
        RE: Prime Brokerage Services - Jefferies                                                          Line   2.2
        520 Madison Ave
        New York, NY 10022

        Prime Brokerage Services
        Attn: Jefferies LLC                                                                               Line   2.2
        520 Madison Ave
        New York, NY 10020




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


                                                                                                                                        014439
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  1874
                                                                                         17 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 23 of 90 PageID 17407
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)            19-34054-SGJ
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           All Employees                                             Check all that apply.
           300 Crescent Ct.                                              Contingent
           Suite 700                                                     Unliquidated
           Dallas, TX 75201                                              Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Employee Wages & Bonuses
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           45 Employees
           300 Crescent Ct.                                                             Contingent
           Suite 700                                                                    Unliquidated
           Dallas, TX 75201                                                             Disputed

           Date(s) debt was incurred     2017, 2018 & 2019                         Basis for the claim:     Deferred Awards
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $5,758,166.67
           46 Employees
           300 Crescent Ct.                                                             Contingent
           Suite 700                                                                    Unliquidated
           Dallas, TX 75201                                                             Disputed

           Date(s) debt was incurred     2018                                      Basis for the claim:     Prior year employee bonuses
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   10795                                           Best Case Bankruptcy


                                                                                                                                                          014440
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  1974
                                                                                         18 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 24 of 90 PageID 17408
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $108,399.83
          Abrams & Bayliss                                                       Contingent
          20 Montchanin Road, Suite 200                                          Unliquidated
          Wilmington, DE 19807                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,324.25
          ACA Compliance Group
          8403 Colesville Road                                                   Contingent
          Suite 870                                                              Unliquidated
          Silver Spring, MD 20910                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management
          c/o Brian P. Shaw
          Rogge Dunn Group PC                                                    Contingent
          500 N. Akard Street Ste 1900                                           Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management, L.P.
          c/o Brian P. Shaw
          Rogge Dunn Group, PC                                                   Contingent
          500 N. Akard Street Ste 1900                                           Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,825.00
          Action Shred of Texas                                                  Contingent
          1420 S. Barry Ave                                                      Unliquidated
          Dallas, TX 75223                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $113,947.86
          Akin Gump Strauss Hauer & Feld LLP
          1700 Pacific Avenue                                                    Contingent
          Suite 4100                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          All Employees
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred      2019                                Basis for the claim:    Employee Bonuses
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014441
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2074
                                                                                         19 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 25 of 90 PageID 17409
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,522.33
          Allen ISD
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 2301                               Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,188.30
          Allen ISD
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 9351                               Is the claim subject to offset?      No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,234.00
          Alston & Bird LLP                                                      Contingent
          1201 W. Peachtree Street                                               Unliquidated
          Atlanta, GA 30309-3424                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $55,511.80
          American Arbitration Association                                       Contingent
          120 Broadway. 21st Floor                                               Unliquidated
          New York, NY 10271                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,470.04
          American Solutions for Business
          NW#7794                                                                Contingent
          PO Box 1450                                                            Unliquidated
          Minneapolis, MN 55485-7794                                             Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $137,637.81
          Andrews Kurth
          111 Congress Ave
          Suite 1700                                                             Contingent
          Attn: Scott Brister                                                    Unliquidated
          Austin, TX 78701                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $647.59
          Arkadin, Inc.
          Lockbox #32726                                                         Contingent
          Collection Center Dr                                                   Unliquidated
          Chicago, IL 60693-0726                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014442
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2174
                                                                                         20 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 26 of 90 PageID 17410
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $77,044.60
          ASW Law Limited
          Crawford House                                                         Contingent
          50 Cedar Avenue                                                        Unliquidated
          Hamilton HM11 Bermuda                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $927.16
          AT&T                                                                   Contingent
          PO BOX 5001                                                            Unliquidated
          Carol Stream, IL 60197-5001                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,728.59
          AT&T Mobilty                                                           Contingent
          PO Box 6444                                                            Unliquidated
          Carol Stream, IL 60197-6444                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,855.79
          Bates White, LLC
          2001 K Street, NW                                                      Contingent
          North Building, Suite 500                                              Unliquidated
          Washington, DC 20006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,934.79
          Bell Nunnally & Martin LLP
          3232 MCKINNEY AVE                                                      Contingent
          STE 1400                                                               Unliquidated
          DALLAS, TX 75204                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,384.89
          Bloomberg Finance LP                                                   Contingent
          731 Lexington Ave.                                                     Unliquidated
          New York, NY 10022                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $115,714.80
          Boies, Schiller & Flexner LLP                                          Contingent
          5301 Wisconsin Ave NW                                                  Unliquidated
          Washington, DC 20015-2015                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $69.00
          Brandywine Process Servers, Ltd.                                       Contingent
          PO Box 1360                                                            Unliquidated
          Wilmington, DE 19899                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014443
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2274
                                                                                         21 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 27 of 90 PageID 17411
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $325.00
          Caledonian Directors Limited
          PO Box 1043                                                            Contingent
          George Town                                                            Unliquidated
          Grand Cayman KY1-1002                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,233.60
          Canteen Vending Services                                               Contingent
          PO Box 417632                                                          Unliquidated
          Boston, MA 02241-7632                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,059,337.01
          Carey International, Inc.                                              Contingent
          7445 New Technology Way                                                Unliquidated
          Frederick, MD 21703                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Uncompleted Transaction
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $38,930.00
          Carey Olsen
          PO Box 10008                                                           Contingent
          Willow House, Cricket Square                                           Unliquidated
          Grand Cayman KY1-1001                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $417.20
          Case Anywhere LLC
          21860 Burbank Blvd.                                                    Contingent
          Ste 125                                                                Unliquidated
          Woodland Hills, CA 91367                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $545.77
          CBIZ Valuation Group, LLC
          ATTN: ACCOUNTS RECEIVABLE                                              Contingent
          PO BOX 849846                                                          Unliquidated
          DALLAS, TX 75284-9846                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,998.70
          CDW Direct                                                             Contingent
          PO Box 75723                                                           Unliquidated
          Chicago, IL 60675-5723                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014444
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2374
                                                                                         22 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 28 of 90 PageID 17412
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,155.00
          Centroid
          1050 Wilshire Dr.                                                      Contingent
          Ste #170                                                               Unliquidated
          Troy, MI 48084                                                         Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.81
          Chase Couriers, Inc
          1220 Champion Circle                                                   Contingent
          #114                                                                   Unliquidated
          Carrollton, TX 75006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,340,751.26
          CLO Holdco, Ltd.
          c/o Grant Scott, Esq
          Myers Bigel Sibley & Sajovec, P.A.                                     Contingent
          4140 Park Lake Ave, Ste 600                                            Unliquidated
          Raleigh, NC 27612                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Contractual Obligation
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $198,760.29
          Cole Schotz
          Court Plaza North
          25 Main Street                                                         Contingent
          P.O. Box 800                                                           Unliquidated
          Hackensack, NJ 07602-0800                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,500.00
          Coleman Research Group, Inc.
          120 West 45th St                                                       Contingent
          25th Floor                                                             Unliquidated
          New York, NY 10036                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,090.46
          Concur Technologies, Inc.                                              Contingent
          18400 NE Union Hill Road                                               Unliquidated
          Redmond, WA 98052                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $118,831.25
          Connolly Gallagher LLP
          1201 North Market Street                                               Contingent
          20th Floor                                                             Unliquidated
          Wilmington, DE 19801                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                                                                                                                                                   014445
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2474
                                                                                         23 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 29 of 90 PageID 17413
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          Crescent Research                                                      Contingent
          PO Box 64-3622                                                         Unliquidated
          Vero Beach, FL 32964                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $826.01
          CSI Global Deposition Services
          Accounting Dept-972-719-5000                                           Contingent
          4950 N. O'Connor Rd, 1 st Fl                                           Unliquidated
          Irving, TX 75062-2778                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $515.25
          CT Corp                                                                Contingent
          PO Box 4349                                                            Unliquidated
          Carol Stream, IL 60197-4349                                            Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          CVE Technologies Group Inc.                                            Contingent
          1414 S. Gustin Rd.                                                     Unliquidated
          Salt Lake City, UT 84104                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,809.87
          Dallas County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 3150                               Is the claim subject to offset?      No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,226.25
          Daniel Sheehan & Associates, PLLC
          8150 N. Central Expressway                                             Contingent
          Suite 100                                                              Unliquidated
          Dallas, TX 75206                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,658.79
          Debevoise & Plimpton LLP
          c/o Accounting Dept. 28th Floor                                        Contingent
          909 Third Ave                                                          Unliquidated
          New York, NY 10022                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014446
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2574
                                                                                         24 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 30 of 90 PageID 17414
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $553.46
          Denton County                                                          Contingent
          PO Box 90223                                                           Unliquidated
          Denton, TX 76202                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       0DEN                         Is the claim subject to offset?      No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.68
          Denton County                                                          Contingent
          PO Box 90223                                                           Unliquidated
          Denton, TX 76202                                                       Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       5DEN                         Is the claim subject to offset?      No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,318,730.36
          DLA Piper LLP (US)                                                     Contingent
          1900 N Pearl St, Suite 2200                                            Unliquidated
          Dallas, TX 75201                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,038.26
          Dow Jones & Company, Inc.                                              Contingent
          1211 Avenue of the Americas                                            Unliquidated
          New York, NY 10036                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.30
          DTCC ITP LLC                                                           Contingent
          PO Box 27590                                                           Unliquidated
          New York, NY 10087-7590                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $350,000.00
          Duff & Phelps, LLC
          c/o David Landman
          Benesch, Friedlander, Coplan & Aronoff                                 Contingent
          200 Public Sq. Suite 2300                                              Unliquidated
          Cleveland, OH 44114-4000                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,837.30
          Elite Document Technology                                              Contingent
          403 North Stemmons Freeway Suite 100                                   Unliquidated
          Dallas, TX 75207                                                       Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,972.65
          Epiq eDiscovery Solutions
          Dept 2651                                                              Contingent
          PO Box 122651                                                          Unliquidated
          Dallas, TX 75312-2651                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014447
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2674
                                                                                         25 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 31 of 90 PageID 17415
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,430.14
          Eric Girard                                                            Contingent
          312 Polo Trl                                                           Unliquidated
          Colleyville, TX 76034                                                  Disputed
          Date(s) debt was incurred      10/14/2019                          Basis for the claim:    Consulting fee
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,546.65
          Felicity Toube QC
          3-4 South Square                                                       Contingent
          Gray's Inn                                                             Unliquidated
          London, WC1R 5HP                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,446,136.66
          Foley Gardere
          2021 McKinney Ave                                                      Contingent
          Suite 1600                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $108.95
          Four Seasons Plantscaping, LLC                                         Contingent
          139 Turtle Creek Blvd.                                                 Unliquidated
          Dallas, TX 75207-6807                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $522.72
          Gardner Haas PLLC
          2501 N. Harwood Street                                                 Contingent
          Suite 1250                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $561.75
          Gold's Gym International
          Attn: Corporate Billing
          125 E John Carpenter Frwy                                              Contingent
          Suite 1300                                                             Unliquidated
          Irving, TX 75062                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,371.07
          Greenwood Office Outfitters
          2951 Suffolk Drive                                                     Contingent
          Suite 640                                                              Unliquidated
          Fort Worth, TX 76133-1149                                              Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014448
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2774
                                                                                         26 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 32 of 90 PageID 17416
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,250.00
          Greyline Solutions                                                     Contingent
          PO Box 733976                                                          Unliquidated
          Dallas, TX 75373-3976                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,464.13
          Harder LLP
          132 S. RODEO DRIVE                                                     Contingent
          FOURTH FLOOR                                                           Unliquidated
          BEVERLY HILLS, CA 90212                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $248,745.28
          Highland Capital Management (Singapore)                                Contingent
          300 Crescent Ct.                                                       Unliquidated
          Suite 700                                                              Disputed
          Dallas, TX 75201                                                                  The balance shown is updated annually for service
                                                                             Basis for the claim:
          Date(s) debt was incurred Prior to 12/31/2018                      fees and has not been updated since 12/31/2018
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $599,187.26
          Highland CLO Holdco
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Interest payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $9,541,446.00
          Highland CLO Holdco
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Notes Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,447,870.00
          Highland RCP Offshore, LP
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Unearned Revenue
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,945,067.00
          Highland RCP, LP
          300 Crescent Ct.                                                       Contingent
          Suite 700                                                              Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Unearned Revenue
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014449
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2874
                                                                                         27 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 33 of 90 PageID 17417
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $107,221.92
          Hunton Andrews Kurth LLP
          1445 Ross Avenue                                                       Contingent
          Suite 3700                                                             Unliquidated
          Dallas, TX 75202-2799                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,565.23
          ICE Data Pricing & Reference Data, LLC                                 Contingent
          PO Box 98616                                                           Unliquidated
          Chicago, IL 60693                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,995.00
          Intralinks                                                             Contingent
          P.O. Box 10259                                                         Unliquidated
          New York, NY 10259                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,352.27
          JAMS, Inc                                                              Contingent
          PO Box 512850                                                          Unliquidated
          Los Angelos, CA 90051-0850                                             Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $425,000.00
          Joshua & Jennifer Terry
          c/o Brian P. Shaw, Esq.
          Rogge Dunn Group, PC                                                   Contingent
          500 N. Akard Street, Suite 1900                                        Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,695.00
          Katten Muchin Rosenman LLP                                             Contingent
          525 W Monroe St                                                        Unliquidated
          Chicago, IL 60661-3693                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $585.09
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0606                               Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014450
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  2974
                                                                                         28 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 34 of 90 PageID 17418
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,090.25
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.05
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,732.15
          Kaufman County
          Attn: Elizabeth Weller
          2777 N. Stemmons Freeway                                               Contingent
          Suite 1000                                                             Unliquidated
          Dallas, TX 75207                                                       Disputed

          Date(s) debt was incurred 2019                                     Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number 0600                               Is the claim subject to offset?      No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $34,425.72
          Legalpeople LLC
          134 N LaSalle Street                                                   Contingent
          Suite 800                                                              Unliquidated
          Chicago, IL 60602                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,778.01
          Levinger PC
          1445 Ross Avenue                                                       Contingent
          Suite 2500                                                             Unliquidated
          Dallas, TX 75202                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,583.66
          Lexitas
          PO Box 734298                                                          Contingent
          Dept. 2012                                                             Unliquidated
          Dallas, TX 75373-4298                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $57,628.65
          Loews Coronado Bay Resort                                              Contingent
          4000 Coronado Bay Road                                                 Unliquidated
          Coronado, CA 92118                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014451
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  3074
                                                                                         29 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 35 of 90 PageID 17419
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $436,538.06
          Lynn Pinker Cox & Hurst, LLP
          2100 Ross Ave                                                          Contingent
          Suite 2700                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,800.11
          Maples and Calder
          UGLAND HOUSE                                                           Contingent
          PO BOX 309GT; S CHURCH ST                                              Unliquidated
          George Town Grand Cayman                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,015.91
          MarkitWSO Corporation
          Three Lincoln Centre                                                   Contingent
          5430 LBJ Frwy; Ste 800                                                 Unliquidated
          Dallas, TX 75240                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,163,976.00
          McKool Smith
          300 Crescent Court                                                     Contingent
          Suite 1500                                                             Unliquidated
          Dallas, TX 75201                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $780,645.36
          Meta-e Discovery LLC
          Six Landmark Square                                                    Contingent
          Fourth Floor                                                           Unliquidated
          Stamford, CT 06901                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          Nick Meserve                                                           Contingent
          11835 Brandywine Ln                                                    Unliquidated
          Houston, TX 77024                                                      Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $375,000.00
          NWCC, LLC
          c/o of Michael A. Battle
          Barnes & Thornburg, LLP                                                Contingent
          1717 Pennsylvania Ave N.W. Ste 500                                     Unliquidated
          Washington, DC 20006                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014452
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  3174
                                                                                         30 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 36 of 90 PageID 17420
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,669.86
          Opus 2 International, Inc.
          100 Pine Street                                                        Contingent
          Suite 560                                                              Unliquidated
          San Francisco, CA 94111                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $435.30
          PACER Service Center                                                   Contingent
          P.O. Box 5208                                                          Unliquidated
          Portland, OR 97208-5208                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,700,000.00
          Patrick Daugherty
          c/o Thomas A. Uebler
          McCollom D'Emilio Smith                                                Contingent
          2751 Centerville Rd #401                                               Unliquidated
          Wilmington, DE 19808                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,611.00
          Pitney Bowes- Purchase Power                                           Contingent
          PO Box 371874                                                          Unliquidated
          Pittsburgh, PA 15250-2648                                              Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,064.58
          ProStar Services, Inc                                                  Contingent
          PO Box 110209                                                          Unliquidated
          Carrollton, TX 75011                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,608.17
          Quintairos, Prieto Wood & Boyer
          865 S. Figueroa St                                                     Contingent
          10th FL                                                                Unliquidated
          Los Angeles, CA 90017                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $189,314,946.00
          Redeemer Committee - Highland Crusader
          Attn: Eric Felton                                                      Contingent
          731 Pleasant Ave.                                                      Unliquidated
          Glen Ellyn, IL 60137                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


                                                                                                                                                   014453
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  3274
                                                                                         31 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 37 of 90 PageID 17421
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $258,526.25
          Reid Collins & Tsai                                                    Contingent
          810 Seventh Ave Ste 410                                                Unliquidated
          New York, NY 10019                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,478.59
          Scott Douglass & McConnico LLP
          303 Colorado St                                                        Contingent
          Ste 2400                                                               Unliquidated
          Austin, TX 78701                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.37
          Secured Access Systems, LLC                                            Contingent
          1913 Walden Court                                                      Unliquidated
          Flower Mound, TX 75022                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $80,183.88
          Siepe Services, LLC
          5440 Harvest Hill Road                                                 Contingent
          Suite 100                                                              Unliquidated
          Dallas, TX 75230                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $309.11
          Southland Property Tax Consultants, Inc
          421 W. 3rd Street                                                      Contingent
          Ste 920                                                                Unliquidated
          Fort Worth, TX 76102                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,208.40
          Squire Patton Boggs (US) LLP                                           Contingent
          PO Box 643051                                                          Unliquidated
          Cincinnati, OH 45264                                                   Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          Stanton Advisors LLC
          300 Coles Street                                                       Contingent
          Apt. 802                                                               Unliquidated
          Jersey City, NJ 07310                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014454
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  3374
                                                                                         32 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 38 of 90 PageID 17422
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,712.65
          Stanton LLP
          9400 N Central Expwy                                                   Contingent
          Ste 1304                                                               Unliquidated
          Dallas, TX 75231                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          State Street Global Exchange
          Elkins/McSherry, LLC                                                   Contingent
          One Lincoln Street                                                     Unliquidated
          Boston, MA 02111                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $246,802.54
          Stinson Leonard Street LLP                                             Contingent
          PO Box 843052                                                          Unliquidated
          Kansas City, MO 64184                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,158.52
          Thomson West                                                           Contingent
          PO Box 64833                                                           Unliquidated
          St. Paul, MN 55164-0833                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS AG, London Branch
          c/o Andrew Clubock, Esq.
          Latham & Watkins LLP                                                   Contingent
          555 11th Street NW #1000                                               Unliquidated
          Washington, DC 20004                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS Securities LLC
          c/o Andrew Clubock
          Latham & Watkins LLP                                                   Contingent
          555 11th Street NW #1000                                               Unliquidated
          Washington, DC 20004                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $90.45
          UPS Supply Chain Solutions                                             Contingent
          28013 Network Place                                                    Unliquidated
          Chicago, IL 60673-1280                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


                                                                                                                                                   014455
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  3474
                                                                                         33 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 39 of 90 PageID 17423
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.110     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,334.80
           Wakefield Quin
           Victoria Place                                                        Contingent
           31 Victoria St                                                        Unliquidated
           Hamilton, HM10 Bermuda                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:    See Exhibit A
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $3,411.87
           Wilks, Lukoff & Bracegirdle, LLC
           4250 Lancaster Pike                                                   Contingent
           #200                                                                  Unliquidated
           Wilmington, DE 19805                                                  Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Trade Payable
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,348.31
           Xerox Corporation                                                     Contingent
           PO Box 650361                                                         Unliquidated
           Dallas, TX 75265                                                      Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Trade Payable
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      Unknown
 5b. Total claims from Part 2                                                                            5b.   +    $                 244,617,627.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    244,617,627.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


                                                                                                                                                   014456
  Case
  Case 19-34054-sgj11
       19-34054-sgj11 Doc
                      Doc 1895-5  Filed
                          247 Filed     02/04/21Entered
                                     12/13/19      Entered 02/04/21
                                                        12/13/19    13:25:35Page
                                                                 22:32:34     Page  3574
                                                                                 34 of of
  Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 40 of 90 PageID 17424

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ScheduleFͲExhibitA


LawFirm                                    GrossBalance[1]                     HCMLPBalance[2]                         OtherBalance[3]
McKoolSmith                            2,163,976.00        2,163,976.00         Ͳ
FoleyGardere                           1,601,136.66        1,446,136.66         155,000.00
DLAPiperLLP(US)                      1,318,730.36        1,318,730.36         Ͳ
MetaͲeDiscoveryLLC                    1,378,061.34        780,645.36        597,415.98
LynnPinkerCox&Hurst,LLP            529,303.56       436,538.06        92,765.50
Duff&Phelps,LLC                      350,000.00       350,000.00        Ͳ
ReidCollins&Tsai                     1,087,474.36        258,526.25        828,948.11
StinsonLeonardStreetLLP               246,802.54      246,802.54        Ͳ
ColeSchotz                             243,667.06       198,760.29        44,906.77
AndrewsKurth                           771,467.89       137,637.81        633,830.08
ConnollyGallagherLLP                  118,831.25       118,831.25        Ͳ
Boies,Schiller&FlexnerLLP           115,714.80       115,714.80        Ͳ
AkinGumpStraussHauer&FeldLLP      1,739,149.45        113,947.86        1,625,201.59
Abrams&Bayliss                        108,399.83       108,399.83        Ͳ
HuntonAndrewsKurthLLP                205,378.20       107,221.92        98,156.28
BatesWhite,LLC                        90,855.79      90,855.79       Ͳ
StantonLLP                             90,712.65      90,712.65       Ͳ
ASWLawLimited                         77,044.60      77,044.60       Ͳ
AmericanArbitrationAssociation        55,511.80      55,511.80       Ͳ
CareyOlsen                             38,930.00      38,930.00       Ͳ
LegalpeopleLLC                         34,425.72      34,425.72       Ͳ
ACAComplianceGroup                    48,526.43      26,324.25       22,202.18
MaplesandCalder                       200,758.82       25,800.11       174,958.71
DanielSheehan&Associates,PLLC       21,226.25      21,226.25       Ͳ
Debevoise&PlimptonLLP                48,300.79      20,658.79       27,642.00
KattenMuchinRosenmanLLP              16,695.00      16,695.00       Ͳ
Opus2International,Inc.              39,214.03      15,669.86       23,544.17
MarkitWSOCorporation                   154,632.25       12,015.91       142,616.34
GreylineSolutions                      11,250.00      11,250.00       Ͳ
StantonAdvisorsLLC                    10,000.00      10,000.00       Ͳ
EpiqeDiscoverySolutions               21,889.05      9,972.65      11,916.40
Quintairos,PrietoWood&Boyer         12,897.42      8,608.17      4,289.25
BellNunnally&MartinLLP              6,934.79    6,934.79      Ͳ
EliteDocumentTechnology               49,300.00      5,837.30      43,462.70
HarderLLP                              5,464.13    5,464.13      Ͳ
SquirePattonBoggs(US)LLP            50,000.00      5,208.40      44,791.60
LevingerPC                             12,884.21      3,778.01      9,106.20
Lexitas                                 2,583.66    2,583.66      Ͳ
StateStreetGlobalExchange            2,500.00    2,500.00      Ͳ
WakefieldQuin                          4,760.60    2,334.80      2,425.80
Alston&BirdLLP                       2,234.00    2,234.00      Ͳ
FelicityToubeQC                       6,208.22    1,546.65      4,661.57
ScottDouglass&McConnicoLLP          4,983.50    1,478.59      3,504.91
JAMS,Inc                               24,097.28      1,352.27      22,745.01
CSIGlobalDepositionServices          826.01   826.01    Ͳ
CBIZValuationGroup,LLC               8,269.26    545.77    7,723.49
GardnerHaasPLLC                       7,920.00    522.72    7,397.28
CaseAnywhereLLC                       417.20   417.20    Ͳ
CaledonianDirectorsLimited            325.00   325.00    Ͳ
Winston&StrawnLLP                    1,770,877.30        Ͳ   1,770,877.30
K&LGatesLLP                           160,228.40       Ͳ   160,228.40
DavisPolk&WardwellLLP               105,140.83       Ͳ   105,140.83




                                                                                                                           0144571of2
   Case
   Case 19-34054-sgj11
        19-34054-sgj11 Doc
                       Doc 1895-5  Filed
                           247 Filed     02/04/21Entered
                                      12/13/19      Entered 02/04/21
                                                         12/13/19    13:25:35Page
                                                                  22:32:34     Page  3674
                                                                                  35 of of
   Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 41 of 90 PageID 17425

HighlandCapitalManagementLP
Case#19Ͳ34054ͲSGJ
ScheduleFͲExhibitA


LawFirm                                                              GrossBalance[1]                      HCMLPBalance[2]                         OtherBalance[3]
Baker&McKenzieLLP                                              131,938.68        Ͳ   131,938.68
ZuckermanSpaederLLP                                             127,295.18        Ͳ   127,295.18
Robbins,Russell,Englert,Orseck,Untereiner&SauberLLP        100,476.30        Ͳ   100,476.30
BerkeleyResearchGroup,LLC                                      60,976.22       Ͳ   60,976.22
DayPitneyLLP                                                    55,793.69       Ͳ   55,793.69
Milbank,Tweed,Hadley                                            52,993.21       Ͳ   52,993.21
GarmanTurnerGordon                                              42,222.06       Ͳ   42,222.06
WickPhillipsGould&Martin,LLPͲOperatingAccount             27,749.45       Ͳ   27,749.45
Pope,Hardwicke,Christie,Schell,Kelly&TaplettLLP            27,102.33       Ͳ   27,102.33
OberKalerGrimes&Shriver                                       24,939.27       Ͳ   24,939.27
ValueScope                                                        22,357.65       Ͳ   22,357.65
BrianLauten,PC                                                  16,650.00       Ͳ   16,650.00
Hutchison&Steffen,PLLC                                         15,156.95       Ͳ   15,156.95
CounselPressLLC                                                 14,926.01       Ͳ   14,926.01
IntegraFECLLC                                                   13,409.52       Ͳ   13,409.52
RowlettHillCollinsLLP                                          12,562.50       Ͳ   12,562.50
WillkieFarr&GallagherLLP                                      9,640.00     Ͳ   9,640.00
FlemmingZulackWilliamsonZauderer                               8,356.25     Ͳ   8,356.25
TSGReporting,Inc                                                6,589.70     Ͳ   6,589.70
ToddTravers                                                      4,987.50     Ͳ   4,987.50
BrownsteinHyattFarberSchreck,LLP                              4,777.21     Ͳ   4,777.21
MorrisJamesLLPͲInvoices                                       4,313.10     Ͳ   4,313.10
Wachtell,Lipton,Rosen&Katz                                    3,752.48     Ͳ   3,752.48
Lenz&Staehelin                                                  3,568.15     Ͳ   3,568.15
QuinnEmanuelTrialLawyers                                       3,180.65     Ͳ   3,180.65
Ogier                                                             2,794.97     Ͳ   2,794.97
LowensteinSandler                                                2,778.72     Ͳ   2,778.72
J.SagarAssociates                                               2,391.20     Ͳ   2,391.20
BifferatoGentilottiLLC                                          1,931.41     Ͳ   1,931.41
Bass,Berry&SimsPLC                                            1,888.00     Ͳ   1,888.00
TransPerfectTranslationsInternationalInc.                      1,646.59     Ͳ   1,646.59
Kim&Chang                                                       1,487.11     Ͳ   1,487.11
WilmerHale                                                        1,056.00     Ͳ   1,056.00
BaileyKennedy,LLP                                               900.00    Ͳ   900.00
CTCorporation                                                    899.00    Ͳ   899.00
Cooke,Young&KeidanLLP                                         804.40    Ͳ   804.40
EliteDepositionTechnologies                                     783.61    Ͳ   783.61
Gibson,Dunn&CrutcherLLP                                       651.60    Ͳ   651.60
USLegalSupport                                                  507.06    Ͳ   507.06
EsquireDepositionSolutions                                      253.42    Ͳ   253.42
KimLeslieShafer                                                 225.00    Ͳ   225.00
AkermanLLP                                                       69.93   Ͳ   69.93
Total                                                             15,993,700.38 8,511,459.84 7,482,240.53

[1]RepresentsgrossamountofinvoicesreceivedwheretheDebtoriscounterpartytotheengagementletter.
[2]RepresentsallocatedamountofinvoicesowingbyDebtor.
[3]RepresentsallocatedamountofinvoicesowingbynonͲDebtorparty.Amountarenotfinalamountsandmaybesubjecttodispute.




                                                                                                                                                      0144582of2
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  3774
                                                                                        36 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 42 of 90 PageID 17426
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Subscription To 13D
             lease is for and the nature of               Global Strategy And
             the debtor's interest                        Research Services

                  State the term remaining                121 Days
                                                                                    13D Global Strategy and Research
             List the contract number of any                                        491 N Main Street
                   government contract                                              Ketchum, ID 83340


 2.2.        State what the contract or                   Subscription
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                76 Days                   4Cast Inc.
                                                                                    420 Lexington Avenue
             List the contract number of any                                        Suite 2147
                   government contract                                              New York, NY 10170


 2.3.        State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                    Aberdeen Loan Funding, Ltd.
                  State the term remaining                Termination Contingent    190 Elgin Avenue
                                                                                    George Town, Grand Cayman
             List the contract number of any                                        KY1-9005, Cayman Islands
                   government contract


 2.4.        State what the contract or                   Janitorial Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                198 Days
                                                                                    ABM Texas General Services, Inc.
             List the contract number of any                                        2020 Westridge Drive
                   government contract                                              Irving, TX 75038




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                                                                                                                                014459
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  3874
                                                                                        37 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 43 of 90 PageID 17427
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Compliance Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                0 Days                     ACA Compliance Group
                                                                                     8403 Colesville Road
             List the contract number of any                                         Ste 870
                   government contract                                               Silver Spring, MD 20910


 2.6.        State what the contract or                   Tamale Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                351 Days                   Advent Software, Inc.
                                                                                     600 Townsend Street
             List the contract number of any                                         Ste 500
                   government contract                                               San Francisco, CA 94103


 2.7.        State what the contract or                   Geneva Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                207 Days                   Advent Software, Inc.
                                                                                     Three Lincoln Centre
             List the contract number of any                                         5430 LBJ Freeway Ste 800
                   government contract                                               Dallas, TX 75240


 2.8.        State what the contract or                   Software License
             lease is for and the nature of               Global Strategy And
             the debtor's interest                        China
                                                                                     Alpine Macro
                  State the term remaining                167 Days                   1130 Sherbrooke St West PH1
                                                                                     Montreal, Quebec
             List the contract number of any                                         Canada, H3A2M8
                   government contract


 2.9.        State what the contract or                   Travel Account
             lease is for and the nature of               Purchase And Usage
             the debtor's interest

                  State the term remaining                254 Days
                                                                                     American Airlines, Inc.
             List the contract number of any                                         PO Box 619616 MD4106
                   government contract                                               Ft Worth, TX 76155


 2.10.       State what the contract or                   Actuarial Services
             lease is for and the nature of
             the debtor's interest
                                                                                     Aon Consulting, Inc.
                  State the term remaining                76 Days                    445 Hutchinson Ave
                                                                                     Ste 900
             List the contract number of any                                         Columbus, OH 43235
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014460
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  3974
                                                                                        38 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 44 of 90 PageID 17428
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Enterprise Technology
             lease is for and the nature of               Research
             the debtor's interest

                  State the term remaining                746 Days                    Aptiviti, Inc.
                                                                                      129 West 29th Street
             List the contract number of any                                          3rd Floor
                   government contract                                                New York, NY 10001


 2.12.       State what the contract or                   Employment Practices
             lease is for and the nature of               Insurance
             the debtor's interest

                  State the term remaining                147 Days                    Argonaut Insurance Company
                                                                                      225 W Washington Street
             List the contract number of any                                          24th floor
                   government contract                                                Chicago, IL 60606


 2.13.       State what the contract or                   Internet
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                      AT&T
             List the contract number of any                                          208 South Akard Street
                   government contract                                                Dallas, TX 75201


 2.14.       State what the contract or                   Cell Phones
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      AT&T Mobility
             List the contract number of any                                          208 South Akard Street
                   government contract                                                Dallas, TX 75202


 2.15.       State what the contract or                   Dev Server Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      AWS
             List the contract number of any                                          410 Terry Avenue North
                   government contract                                                Seattle, WA 98109


 2.16.       State what the contract or                   Investment Research         BCA Research Inc.
             lease is for and the nature of                                           1002 Sherbrooke Street West
             the debtor's interest                                                    Suite 1600
                                                                                      Montreal, Quebec, CA 3L6
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014461
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4074
                                                                                        39 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 45 of 90 PageID 17429
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                76 Days

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Bloomberg
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination; two
                                                          year autorenewal; after
                                                          initial term of 07/15/201   Bloomberg Finance, L.P.
             List the contract number of any                                          731 Lexington Ave
                   government contract                                                New York, NY 10022


 2.18.       State what the contract or                   Erisa Group Health
             lease is for and the nature of               Plan
             the debtor's interest

                  State the term remaining                41 Days
                                                                                      Blue Cross Blue Shield of Texas
             List the contract number of any                                          1001 E. Lookout Dr.
                   government contract                                                Richardson, TX 75082


 2.19.       State what the contract or                   Stop Loss Coverage
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                41 Days
                                                                                      Blue Cross Blue Shield of Texas
             List the contract number of any                                          1001 E. Lookout Dr.
                   government contract                                                Richardson, TX 75082


 2.20.       State what the contract or                   Electronic Access
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Perpetuity
                                                                                      BNY Mellon
             List the contract number of any                                          525 Penn Place
                   government contract                                                Pittsburgh, PA 15219


 2.21.       State what the contract or                   Cloud Doc Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      BOX.com
             List the contract number of any                                          900 Jefferson Ave
                   government contract                                                Redwood City, CA 94063


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014462
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4174
                                                                                        40 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 46 of 90 PageID 17430
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Brentwood CLO, Ltd.
                  State the term remaining                Termination Contingent     Maples Finance Limited, PO Box 1093GT
                                                                                     Queensgate House, South Church Street
             List the contract number of any                                         George Town, Grand Cayman, Cayman Island
                   government contract


 2.23.       State what the contract or                   E-Ballot And Meeting
             lease is for and the nature of               Information Services
             the debtor's interest

                  State the term remaining                162 Days
                                                                                     Broadridge Investor Communication Solutions
             List the contract number of any                                         One Park Ave
                   government contract                                               New York, NY 10016


 2.24.       State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent
                                                                                     Carey International, Inc.
             List the contract number of any                                         4530 Wisconsin Ave NW
                   government contract                                               Washington, DC 20016


 2.25.       State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent     CCS Medical, Inc.
                                                                                     14255 49th Street North
             List the contract number of any                                         Suite 301
                   government contract                                               Clearwater, FL 33762


 2.26.       State what the contract or                   Wan Line And
             lease is for and the nature of               Telephones
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     CenturyLink
             List the contract number of any                                         100 CenturyLink Drive
                   government contract                                               Monroe, LA 71203


 2.27.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Advisory Agreement         Charitable DAF Fund, L.P. / Charitable DAF GP , LLC
                                                                                     Attention: Grant Scott
                  State the term remaining                90 Day Termination         4140 Park Lake Avenue
                                                          Provision; Annual          Suite 600
                                                          Autoextend Following       Raleigh, NC 27612
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014463
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4274
                                                                                        41 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 47 of 90 PageID 17431
 Debtor 1 Highland Capital Management, L.P.                                                     Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                                                          Initial Term Ending
                                                          12/31/2017
             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Service
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual             Charitable DAF Fund, L.P. / Charitable DAF GP , LLC
                                                          Autoextend Following          Attention: Grant Scott
                                                          Initial Term 12/31/2017       4140 Park Lake Avenue
             List the contract number of any                                            Suite 600
                   government contract                                                  Raleigh, NC 27612


 2.29.       State what the contract or                   Workers Comp
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                254 Days                      Chubb
                                                                                        2001 Bryan St.
             List the contract number of any                                            Ste. 3600
                   government contract                                                  Dallas, TX 75201


 2.30.       State what the contract or                   Cisco Hardware
             lease is for and the nature of               Support
             the debtor's interest

                  State the term remaining                2 Years
                                                                                        Cisco
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134


 2.31.       State what the contract or                   Conference Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                        Cisco Webex
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134


 2.32.       State what the contract or                   Webex Seminars
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                        Cisco Webex Events
             List the contract number of any                                            170 West Tasman Dr
                   government contract                                                  San Jose, CA 95134

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                              014464
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4374
                                                                                        42 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 48 of 90 PageID 17432
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.33.       State what the contract or                   Pr Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                121 Days                   Cision US Inc.
                                                                                     1 Prudential Plaza, 7th floor
             List the contract number of any                                         130 E Randolph Street
                   government contract                                               Chicago, IL 60601


 2.34.       State what the contract or                   Reference Portfolio
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Citibank, N.A.
                  State the term remaining                Termination Contingent     Attnetion: Doug Warren
                                                                                     390 Greenwich Street
             List the contract number of any                                         Fourth Floor
                   government contract                                               New York, NY 10013


 2.35.       State what the contract or                   Saas Solutions
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                295 Days                   Clearwater Analytics LLC
                                                                                     777 W Main St
             List the contract number of any                                         Ste 900
                   government contract                                               Boise, ID 83702


 2.36.       State what the contract or                   Research
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                77 Days
                                                                                     Coleman Research
             List the contract number of any                                         575 5th Ave 21st Floor
                   government contract                                               New York, NY 10017


 2.37.       State what the contract or                   Research Service
             lease is for and the nature of               Credits
             the debtor's interest

                  State the term remaining                76 Days                    Coleman Research Group, Inc.
                                                                                     575 5th Avenue
             List the contract number of any                                         21st Floor
                   government contract                                               New York, NY 10017


 2.38.       State what the contract or                   San Backup
             lease is for and the nature of
             the debtor's interest
                                                                                     Commvault Backup
                  State the term remaining                Annual                     1 Commvault Way
                                                                                     Tinton Falls, NJ 07724
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014465
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4474
                                                                                        43 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 49 of 90 PageID 17433
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.39.       State what the contract or                   Avaya Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     Converge One
             List the contract number of any                                         10900 Nesbitt Avenue South
                   government contract                                               Bloomington, MN 55437


 2.40.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Advisory Services
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent     Cornerstone Healthcare Group Holding, Inc
                                                                                     2200 Ross Ave
             List the contract number of any                                         Ste. 5400
                   government contract                                               Dallas, TX 75201


 2.41.       State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                927 Days                   Crescent TC Investors, L.P.
                                                                                     200 Crescent Court
             List the contract number of any                                         Ste 250
                   government contract                                               Dallas, TX 75201


 2.42.       State what the contract or                   Filing/Formation/Regist
             lease is for and the nature of               ered Agent
             the debtor's interest

                  State the term remaining                N/A - As Needed            CT Corporation
                                                                                     1999 Bryan Street
             List the contract number of any                                         Ste 900
                   government contract                                               Dallas, TX 75201


 2.43.       State what the contract or                   Emergency Backup It
             lease is for and the nature of               Support
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     CVE technology
             List the contract number of any                                         3000 E Plano Pkwy
                   government contract                                               Plano, TX 75074




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014466
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4574
                                                                                        44 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 50 of 90 PageID 17434
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.44.       State what the contract or                   Anti Virus Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Cylance
                                                                                     400 Spectrum Center Dr.
             List the contract number of any                                         Suite 900
                   government contract                                               Irvine, CA 92618


 2.45.       State what the contract or                   Compliance
             lease is for and the nature of               Information Service
             the debtor's interest

                  State the term remaining                30 Day Termination         Debt Domain
                                                                                     295 Madison Ave
             List the contract number of any                                         Ste 24
                   government contract                                               New York, NY 10017


 2.46.       State what the contract or                   Cable News
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     DirectTV
             List the contract number of any                                         208 South Akard Street
                   government contract                                               Dallas, TX 75202


 2.47.       State what the contract or                   Cobra Admin
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                443 Days
                                                                                     Discovery Benefits Inc
             List the contract number of any                                         4321 20th Ave. S.
                   government contract                                               Fargo, ND 58103


 2.48.       State what the contract or                   2 Factor Authentication
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     DUO Security
             List the contract number of any                                         170 West Tasman Dr
                   government contract                                               San Jose, CA 95134


 2.49.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest                                                   Eastland CLO Ltd.
                                                                                     190 Elgin Avenue
                  State the term remaining                Termination Contingent     George Town, Grand Cayman
                                                                                     KY1-9005, Cayman Islands
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014467
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4674
                                                                                        45 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 51 of 90 PageID 17435
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.50.       State what the contract or                   Trading Cost Analytic
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                30 Day Termination           Elkins McSherry
                                                                                       225 Liberty St
             List the contract number of any                                           24th floor
                   government contract                                                 New York, NY 10281


 2.51.       State what the contract or                   Disaster Recovery Site
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                       Evoque Data Center
             List the contract number of any                                           250 Vesey Street 15th Floor
                   government contract                                                 New York, NY 10281


 2.52.       State what the contract or                   Load Balancers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                       F5
             List the contract number of any                                           801 5th Ave
                   government contract                                                 Seattle, WA 98104


 2.53.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Shared Services
             the debtor's interest                        Agreement
                                                                                       Falcon E&P Opportunities GP, LLC
                  State the term remaining                Termination Contingent       c/o PetroCap, LLC, Attention: Marc Manzo
                                                                                       2602 McKinney Avenue
             List the contract number of any                                           Suite 400
                   government contract                                                 Dallas, TX 75204


 2.54.       State what the contract or                   Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                169 Days                     Financial Tracking
                                                                                       1111 East Putnam Ave
             List the contract number of any                                           Ste 304
                   government contract                                                 Riverside, CT 06878


 2.55.       State what the contract or                   Pr Services                  First Page Management LLC dba StatusLabs
             lease is for and the nature of                                            151 South 1st
             the debtor's interest                                                     Ste 100
                                                                                       Austin, TX 78704
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014468
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4774
                                                                                        46 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 52 of 90 PageID 17436
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                16 Days

             List the contract number of any
                   government contract


 2.56.       State what the contract or                   Primary Data Center
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                    Flexential
                                                                                     11900 East Cornell Avenue
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Aurora, CO 80014


 2.57.       State what the contract or                   Plant Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                166 Days
                                                                                     Four Seasons Plantscaping, LLC
             List the contract number of any                                         PO Box 793429
                   government contract                                               Dallas, TX 75379


 2.58.       State what the contract or                   Data Accessed Via
             lease is for and the nature of               Bloomberg Terminals
             the debtor's interest

                  State the term remaining                290 Days
                                                                                     FT Interactive Date Corporation
             List the contract number of any                                         22 Crosby Drive
                   government contract                                               Bedford, MA 01730


 2.59.       State what the contract or                   Expert Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                N/A                        FTI Consulting, Inc.
                                                                                     Three Times Square
             List the contract number of any                                         10th floor
                   government contract                                               NewYork, NY 10036


 2.60.       State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Gleneagles CLO, Ltd.
                  State the term remaining                Termination Contingent     PO Box 1093 GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014469
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4874
                                                                                        47 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 53 of 90 PageID 17437
 Debtor 1 Highland Capital Management, L.P.                                                     Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.61.       State what the contract or                   Domain Registrations
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 Year                        GoDaddy
                                                                                        14455 N. Hayden Rd.
             List the contract number of any                                            Ste. 219
                   government contract                                                  Scottsdale, AZ 85260


 2.62.       State what the contract or                   Corporate Wellness
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                197 Days                      Gold's Texas Holdings Group, Inc
                                                                                        4001 Maples Avenue
             List the contract number of any                                            Ste 200
                   government contract                                                  Dallas, TX 75219


 2.63.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual             Governance Re Ltd.
                                                          Autoextend Following          Wellesley House North
                                                          Initial Term 12/31/2008       2nd Floor, 90 Pitts Bay Road
             List the contract number of any                                            Pembroke HM 08, Bermuda
                   government contract


 2.64.       State what the contract or                   D&O policy
             lease is for and the nature of
             the debtor's interest
                                                                                        Governance Re Ltd.
                  State the term remaining                75 days (to 12/31/2019)       Wellesley House North,2nd Floor
                                                                                        90 Pitts Bay Road, Pembroke HM 08
             List the contract number of any                                            Bermuda
                   government contract


 2.65.       State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                        Grayson CLO Corp., et al
                  State the term remaining                N/A                           190 Elgin Avenue
                                                                                        George Town, Grand Cayman
             List the contract number of any                                            KY1-9005, Cayman Islands
                   government contract


 2.66.       State what the contract or                   Servicing Agreement           Grayson CLO Ltd.
             lease is for and the nature of                                             190 Elgin Avenue
             the debtor's interest                                                      George Town, Grand Cayman
                                                                                        KY1-9005, Cayman Islands
                  State the term remaining                Termination Contingent
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                              014470
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  4974
                                                                                        48 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 54 of 90 PageID 17438
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease


             List the contract number of any
                   government contract


 2.67.       State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Greenbriar CLO, Ltd.
                  State the term remaining                Termination Contingent      P.O. Box 1093GT, Queensgate House
                                                                                      South Church Street, George Town
             List the contract number of any                                          Grand Cayman, Cayman Islands
                   government contract


 2.68.       State what the contract or                   Compliance Testing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                95 Days                     Greyline Solutions LLC
                                                                                      One Sansome Street
             List the contract number of any                                          Suite 1895
                   government contract                                                San Francisco, CA 94104


 2.69.       State what the contract or                   Food Ordering
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                191 Days                    GrubHub Holdings Inc.
                                                                                      111 W. Washington Street
             List the contract number of any                                          Ste 2100
                   government contract                                                Chicago, IL 60602


 2.70.       State what the contract or                   Gips Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                43982                       Guardian Performance Solutions, LLC
                                                                                      836 57th Street
             List the contract number of any                                          Suite 408
                   government contract                                                Sacramento, CA 95819


 2.71.       State what the contract or                   Data Sharing Platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                306 Days                    Harvest Exchange Corp
                                                                                      1200 Smith Street
             List the contract number of any                                          Ste. 672
                   government contract                                                Houston, TX 77002




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014471
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5074
                                                                                        49 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 55 of 90 PageID 17439
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.72.       State what the contract or                   Online Research Portal
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5 business day
                                                          termination; 3 month
                                                          autorenewal after initial    Hedgeye Risk Management, LLC
                                                          term of 03/31/2016           1 High Ridge Park
             List the contract number of any                                           3rd Floor
                   government contract                                                 Stamford, CT 06905


 2.73.       State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                30 Days With                 Highland Capital Insurance Solutions, L.P.
                                                          Additional                   Attention: General Counsel
                                                          Contingencies                300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.74.       State what the contract or                   Shared Services
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Capital Insurance Solutions, L.P.
                  State the term remaining                30 Day Termination           Attention: General Counsel
                                                          Provision                    300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.75.       State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Shared
             the debtor's interest                        Service Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual            Highland Capital Management Fund Advisor LP
                                                          Autoextend Following         Attention: General Counsel
                                                          Initial Term 2/8/2014        300 Crescent Court
             List the contract number of any                                           Suite 700
                   government contract                                                 Dallas, TX 75201


 2.76.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination
                                                          Provision; Annual
                                                          Autoextend Following         Highland Capital Multi-Strategy Fund, L.P.
                                                          Initial Term 7/31/2007       PO Box 309 Ugland House
             List the contract number of any                                           Grand Cayman
                   government contract                                                 KY1-1104, Cayman Islands



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014472
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5174
                                                                                        50 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 56 of 90 PageID 17440
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.77.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland Credit Opportunities CDO Ltd.
                  State the term remaining                Termination Contingent      190 Elgin Avenue
                                                                                      George Town, Grand Cayman
             List the contract number of any                                          KY1-9005, Cayman Islands
                   government contract


 2.78.       State what the contract or                   Management
             lease is for and the nature of               Agreement
             the debtor's interest                                                    Highland Credit Opportunities Japanese Feeder
                  State the term remaining                90 Days With                Sub-Trust
                                                          Additional                  190 Elgin Avenue
                                                          Contingencies               George Town Grand Cayman
             List the contract number of any                                          KY1-9005, Cayman Islands
                   government contract


 2.79.       State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Paxstone Capital LLP
                  State the term remaining                30 day termination          Attn: Kasper Kemp Hansen
                                                          notice                      483 Green Lane
             List the contract number of any                                          London N13 4BS
                   government contract                                                UK


 2.80.       State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland HCF Advisor, Ltd.
                  State the term remaining                Termination Contingent      Attention: General Counsel
                                                                                      300 Crescent Court
             List the contract number of any                                          Suite 700
                   government contract                                                Dallas, TX 75201


 2.81.       State what the contract or                   Shared Services
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                      Highland HCF Advisor, Ltd.
                  State the term remaining                30 Days                     Attention: General Counsel
                                                                                      300 Crescent Court
             List the contract number of any                                          Suite 700
                   government contract                                                Dallas, TX 75201


 2.82.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement                   Highland Legacy Limited
             the debtor's interest                                                    c/o Maples and Calder, PO Box 309
                                                                                      Ugland House, South Church Street, Georg
                  State the term remaining                Termination Contingent      Grand Cayman, Cayman Islands

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014473
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5274
                                                                                        51 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 57 of 90 PageID 17441
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.83.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                       Highland Loan Fund, Ltd., et al
                  State the term remaining                Termination Contingent       PO Box 309 Ugland House
                                                                                       Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.84.       State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Loan Funding V Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract


 2.85.       State what the contract or                   Third Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                75 Day Termination;
                                                          Annual Auto Renewal          Highland Multi Strategy Credit Fund, Ltd
                                                          Following Initial Term       PO Box 309 Ugland House
                                                          12/31/2014                   Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.86.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                60 Day Termination;
                                                          Annual Auto Renewal          Highland Multi Strategy Credit Fund, Ltd
                                                          Following Initial Term       PO Box 309 Ugland House
                                                          7/31/2007                    Grand Cayman
             List the contract number of any                                           KY1-1104, Cayman Islands
                   government contract


 2.87.       State what the contract or                   Collateral Servicing
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Highland Park CDO I, Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014474
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5374
                                                                                        52 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 58 of 90 PageID 17442
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.88.       State what the contract or                   Amended And Restated
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                90 Days With               Highland Prometheus Master Fund, L.P.
                                                          Additional                 c/o Maples and Calder, PO Box 309
                                                          Contingencies              Ugland House, South Church Street, Georg
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.89.       State what the contract or                   Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Highland Restoration Capital Partners Offshore, L.P.
                  State the term remaining                Termination Contingent     PO Box 309 Ugland House
                                                                                     Grand Cayman
             List the contract number of any                                         KY1-1104, Cayman Islands
                   government contract


 2.90.       State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                75 Days With               Highland Select Equity Master Fund, L.P.
                                                          Additional                 31 Victoria Street Victoria House
                                                          Contingencies              Hamilton
             List the contract number of any                                         HM10, Bermuda
                   government contract


 2.91.       State what the contract or                   Oms Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     IBM Websphere
             List the contract number of any                                         1 New Orchard Road
                   government contract                                               Armonk, NY 10504


 2.92.       State what the contract or                   Discovery Assistant
             lease is for and the nature of
             the debtor's interest
                                                                                     ImageMAKER Development Inc
                  State the term remaining                111 Days                   Ste 102,416 - 6th Street
                                                                                     New Westminster, BC, Canada
             List the contract number of any                                         V3L3B2
                   government contract


 2.93.       State what the contract or                   Software License Xto
             lease is for and the nature of               Zephyr                     Informa Investment Solutions
             the debtor's interest                                                   4 Westchester Park Drive
                                                                                     White Plain, NY 10604
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014475
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5474
                                                                                        53 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 59 of 90 PageID 17443
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                288 Days

             List the contract number of any
                   government contract


 2.94.       State what the contract or                   Style Advisor Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                76 Days
                                                                                       Informa Investment Solutions
             List the contract number of any                                           4 Westchester Park Drive
                   government contract                                                 White Plain, NY 10604


 2.95.       State what the contract or                   Research Vendor
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                228 Days                     InsiderScore, LLC
                                                                                       100 Thanet Circle
             List the contract number of any                                           Suite 300
                   government contract                                                 Princeton, NJ 08540


 2.96.       State what the contract or                   Data Warehouse
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                Variable based on
                                                          schedule                     Interactive Data Pricing and Reference D
             List the contract number of any                                           32 Crosby Drive
                   government contract                                                 Bedford, MA 01730


 2.97.       State what the contract or                   License Deal Model
             lease is for and the nature of               Libraries
             the debtor's interest

                  State the term remaining                350 Days
                                                                                       Intex Solutions, Inc.
             List the contract number of any                                           110 A Street
                   government contract                                                 Needham, MA 02494


 2.98.       State what the contract or                   Data Site
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Variable based on            Intralinks Inc.
                                                          schedule                     150 East 42nd St
             List the contract number of any                                           8th floor
                   government contract                                                 New York, NY 10017




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014476
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5574
                                                                                        54 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 60 of 90 PageID 17444
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.99.       State what the contract or                   Desktop Usb
             lease is for and the nature of               Monitoring
             the debtor's interest

                  State the term remaining                Annual
                                                                                       Ivanti Security
             List the contract number of any                                           698 West 10000 South
                   government contract                                                 Jordan, UT 84095


 2.100.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Portfolio Management
             the debtor's interest                        Agreement
                                                                                       Jasper CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.101.      State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       Liberty CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.102.      State what the contract or                   Group Life Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                406 Days
                                                                                       Liberty Life Assurance Company of Boston
             List the contract number of any                                           100 Liberty Way
                   government contract                                                 Dover, NH 03821


 2.103.      State what the contract or                   Financial Institution
             lease is for and the nature of               Bond
             the debtor's interest

                  State the term remaining                199 Days
                                                                                       Liberty Mutual Insurance Company
             List the contract number of any                                           175 Berkley St
                   government contract                                                 Boston, MA 02116


 2.104.      State what the contract or                   Linkedin -
             lease is for and the nature of               Recruiting/Job Posting
             the debtor's interest

                  State the term remaining                269 Days                     LinkedIn Corporation
                                                                                       1000 West Maude Avenue
             List the contract number of any                                           Sunnyvale, CA 94085
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014477
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5674
                                                                                        55 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 61 of 90 PageID 17445
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.105.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent
                                                                                      Longhorn Credit Funding, LLC
             List the contract number of any                                          874 Walker Rd, Ste C
                   government contract                                                Dover, DE 19904


 2.106.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement
                  State the term remaining                N/A
                                                                                      Longhorn Credit Funding, LLC
             List the contract number of any                                          874 Walker Rd, Ste C
                   government contract                                                Dover, DE 19904


 2.107.      State what the contract or                   Macroeconomic
             lease is for and the nature of               Research Services
             the debtor's interest

                  State the term remaining                15 Days                     MacroMavens
                                                                                      180 W 20th Street
             List the contract number of any                                          Suite 1700
                   government contract                                                New York, NY 10011


 2.108.      State what the contract or                   Compliance Services
             lease is for and the nature of
             the debtor's interest
                                                                                      Maples Compliance Services (Cayman) Limit
                  State the term remaining                One month termination       PO Box 1093, Queensgate House
                                                                                      Grand Cayman, Cayman Islands
             List the contract number of any                                          KY1-1102
                   government contract


 2.109.      State what the contract or                   Nav Calc And
             lease is for and the nature of               Distribution
             the debtor's interest
                                                                                      Markit Equities Limited
                  State the term remaining                223 Days                    c.o Market Group Limited, Level 4
                                                                                      Ropemaker Place, 25 Ropemaker Street
             List the contract number of any                                          London EC2Y9LY
                   government contract


 2.110.      State what the contract or                   Data Services               Markit Group Limited / Markit North America
             lease is for and the nature of                                           2 More London Riverside
             the debtor's interest                                                    London SE12AP

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014478
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5774
                                                                                        56 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 62 of 90 PageID 17446
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                60 day termination after
                                                          initial term of
                                                          11/01/2021; variable
                                                          based on schedules
             List the contract number of any
                   government contract


 2.111.      State what the contract or                   Software License
             lease is for and the nature of
             the debtor's interest
                                                                                      MarkitWSO Corporation
                  State the term remaining                746 Days                    Three Lincoln Centre
                                                                                      5430 LBJ Freeway
             List the contract number of any                                          Ste 800
                   government contract                                                Dallas, TX 75240


 2.112.      State what the contract or                   Wso Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                746 Days                    MarkitWSO Corporation
                                                                                      Three Lincoln Centre
             List the contract number of any                                          5430 LBJ Freeway Ste 800
                   government contract                                                Dallas, TX 75240


 2.113.      State what the contract or                   401K Plan Admin
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                47 Days                     MBM Advisors, Inc.
                                                                                      440 Louisiana St
             List the contract number of any                                          Suite 2500
                   government contract                                                Houston, TX 77002


 2.114.      State what the contract or                   Comp Survey
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30 day termination          McLagan Partners Inc (Aon McLagan)
                                                                                      1600 Summer Street
             List the contract number of any                                          Ste 601
                   government contract                                                Stamford, CT 06905


 2.115.      State what the contract or                   Subscription To
             lease is for and the nature of               Creditflux News & Clo
             the debtor's interest                        I-Data Services

                  State the term remaining                350 Days                    Mergermarket (US) Limited
                                                                                      1501 Broadway
             List the contract number of any                                          8th Floor
                   government contract                                                New York, NY 10036

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014479
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5874
                                                                                        57 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 63 of 90 PageID 17447
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


 2.116.      State what the contract or                   Subscription To Xtract
             lease is for and the nature of               Research
             the debtor's interest

                  State the term remaining                45 Days                      Mergermarket (US) Limited
                                                                                       1501 Broadway
             List the contract number of any                                           Suite 801
                   government contract                                                 New York, NY 10036


 2.117.      State what the contract or                   Term Life Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                188 Days
                                                                                       Metlife Investors USA Insurance Company
             List the contract number of any                                           PO Box 13863
                   government contract                                                 Philadelphia, PA 19101


 2.118.      State what the contract or                   Ms Software Assurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                       Microsoft
             List the contract number of any                                           One Microsoft Way
                   government contract                                                 Redmond, WA 98052


 2.119.      State what the contract or                   Creditview Corporate -
             lease is for and the nature of               Leveraged Finance (12
             the debtor's interest                        Users)

                  State the term remaining                74 Days
                                                                                       Moody's Analytics, Inc.
             List the contract number of any                                           7 World Trade Center
                   government contract                                                 New York, NY 10007


 2.120.      State what the contract or                   Software License
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                259 Days
                                                                                       Morningstar Inc.
             List the contract number of any                                           22 W Washington St
                   government contract                                                 Chicago, IL 60602


 2.121.      State what the contract or                   Data License
             lease is for and the nature of
             the debtor's interest                                                     MSCI Inc.
                                                                                       7 World Trade Center
                  State the term remaining                50 Days                      250 Greenwich St, 49th floor
                                                                                       New York, NY 10007
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014480
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  5974
                                                                                        58 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 64 of 90 PageID 17448
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

             List the contract number of any
                   government contract


 2.122.      State what the contract or                   Mailflow Monitoring
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     Mxtoolbox
                                                                                      12710 Research Blvd
             List the contract number of any                                          Ste 225
                   government contract                                                Austin, TX 00225


 2.123.      State what the contract or                   San Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 Years
                                                                                      Netapp
             List the contract number of any                                          1395 Crossman Ave
                   government contract                                                Sunnyvale, CA 94089


 2.124.      State what the contract or                   Third Amended And
             lease is for and the nature of               Restated Investment
             the debtor's interest                        Advisory Agreement

                  State the term remaining                30 Day Termination;
                                                          One Year Autoextend
                                                          After Initial Term Of       NexBank SSB
                                                          8/31/2018                   2515 McKinney Avenue
             List the contract number of any                                          Suite 1100
                   government contract                                                Dallas, TX 75201


 2.125.      State what the contract or                   Sub-Servicing
             lease is for and the nature of               Agreement;Shared
             the debtor's interest                        National Credit
                                                          Program
                  State the term remaining                30 day termination; one
                                                          year autorenwal after
                                                          initial term of 1/1/2015,
                                                          additional termination      NexBank, SSB
                                                          contingencies               2515 McKinney Avenue
             List the contract number of any                                          Suite 1100
                   government contract                                                Dallas, TX 75201


 2.126.      State what the contract or                   Sub-Advisory
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                30 Days With                NexPoint Advisors, LP
                                                          Additional                  200 Crescent Court
                                                          Contingencies               Ste. 700
             List the contract number of any                                          Dallas, TX 75201
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014481
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6074
                                                                                        59 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 65 of 90 PageID 17449
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.127.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Shared Services
             the debtor's interest                        Agreement

                  State the term remaining                30 Days                     NexPoint Advisors, LP
                                                                                      200 Crescent Court
             List the contract number of any                                          Ste. 700
                   government contract                                                Dallas, TX 75201


 2.128.      State what the contract or                   Cloud Single Sign On
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                      Onelogin
             List the contract number of any                                          848 Battery Street
                   government contract                                                San Francisco, CA 94111


 2.129.      State what the contract or                   Rightfax Maintenance
             lease is for and the nature of
             the debtor's interest
                                                                                      Opentext
                  State the term remaining                Annual                      275 Frank Tompa Drive
                                                                                      Waterloo, ON N2L 0A1
             List the contract number of any                                          Canada
                   government contract


 2.130.      State what the contract or                   Oracle Owns Taleo Our
             lease is for and the nature of               Ats
             the debtor's interest

                  State the term remaining                80 Days
                                                                                      Oracle America, Inc.
             List the contract number of any                                          500 Oracle Parkway
                   government contract                                                Redwood Shores, CA 94065


 2.131.      State what the contract or                   Network Monitoring
             lease is for and the nature of
             the debtor's interest
                                                                                      Paessler
                  State the term remaining                Annual                      Thurn-und-Taxis-Str. 14
                                                                                      90411 Nuremberg
             List the contract number of any                                          Germany
                   government contract


 2.132.      State what the contract or                   Collateral Management       PAM Capital Funding, LP / Ranger Asset Management LP
             lease is for and the nature of               Agreement                   c/o Maples and Calder, PO Box 309
             the debtor's interest                                                    Ugland House, South Church Street, Georg
                                                                                      Grand Cayman, Cayman Islands
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014482
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6174
                                                                                        60 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 66 of 90 PageID 17450
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                Termination Contingent

             List the contract number of any
                   government contract


 2.133.      State what the contract or                   Collateral Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                       PamCo Cayman Ltd. / Ranger Asset Management LP
                  State the term remaining                Termination Contingent       c/o Maples and Calder, PO Box 309
                                                                                       Ugland House, South Church Street, Georg
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract


 2.134.      State what the contract or                   Payroll Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                N/A
                                                                                       Paylocity Corporation
             List the contract number of any                                           3850 N. Wilke Rd.
                   government contract                                                 Arlington Heights, IL 60004


 2.135.      State what the contract or                   401Kplan Auditor Erisa
             lease is for and the nature of               Cpa
             the debtor's interest

                  State the term remaining                Perpetuity                   Payne & Smith, LLC
                                                                                       5952 Royal Lane
             List the contract number of any                                           Ste 158
                   government contract                                                 Dallas, TX 75230


 2.136.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement

                  State the term remaining                75 Days With
                                                          Additional
                                                          Contingencies                PCMG Trading Partners XXIII, L.P.
             List the contract number of any                                           1209 Orange Street
                   government contract                                                 Wilmington, DE 19801


 2.137.      State what the contract or                   Investment
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                       PensionDanmark Pensionsforsikringsakties
                  State the term remaining                Termination Contingent       Langelinie Alle 43
                                                                                       2100 Copenhagen
             List the contract number of any                                           Attention: Head of Legal
                   government contract                                                 Denmark


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014483
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6274
                                                                                        61 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 67 of 90 PageID 17451
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.138.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Investment
             the debtor's interest                        Management
                                                          Agreement                  PensionDanmark Pensionsforsikringsakties
                  State the term remaining                N/A                        Langelinie Alle 43
                                                                                     2100 Copenhagen
             List the contract number of any                                         Attention: Head of Legal
                   government contract                                               Denmark


 2.139.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Administrative Services
             the debtor's interest                        Agreement
                                                                                     PetroCap Partners II GP, LLC
                  State the term remaining                Termination Contingent     Attention: William L. Britain
                                                                                     2602 McKinney Avenue
             List the contract number of any                                         Suite 400
                   government contract                                               Dallas, TX 75204


 2.140.      State what the contract or                   Mail Meter
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination; one
                                                          year autorenewal after
                                                          intial term of 09/09/14    Pitney Bowes Global Financial Services
             List the contract number of any                                         PO Box 371874
                   government contract                                               Pittsburgh, PA 15250


 2.141.      State what the contract or                   Media Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                106 Days                   PR Newswire Association, LLC
                                                                                     602 Plaza
             List the contract number of any                                         Three Harborside Financial Center
                   government contract                                               Jersey City, NJ 07311


 2.142.      State what the contract or                   Actuarial Valuation
             lease is for and the nature of               Retirement Plan
             the debtor's interest

                  State the term remaining                Project Based
                                                                                     PricewaterhouseCoopers LLP
             List the contract number of any                                         One North Wacker
                   government contract                                               Chicago, IL 60606


 2.143.      State what the contract or                   Second Amended And
             lease is for and the nature of               Restated Back Office       Rand Advisors, LLC / Atlas IDF LP, et al
             the debtor's interest                        Shared Services And        Attn John Honis
                                                          Administration             87 Railroad Place
                                                          Agreement                  Ste 403
                  State the term remaining                30 Day Termination;        Saratoga Springs, NY 12866
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014484
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6374
                                                                                        62 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 68 of 90 PageID 17452
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                                                          One Year Autorenwal
                                                          After Initial Term Of
                                                          12/24/2016, Additional
                                                          Termination
                                                          Contingencies
             List the contract number of any
                   government contract


 2.144.      State what the contract or                   Linux Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                       Red Hat
             List the contract number of any                                           100 East Davie Street
                   government contract                                                 Raleigh, NC 27601


 2.145.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       Red River CLO Ltd.
                  State the term remaining                Termination Contingent       190 Elgin Avenue
                                                                                       George Town Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.146.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                       Red River CLO Ltd., et al
                  State the term remaining                N/A                          190 Elgin Avenue
                                                                                       George Town, Grand Cayman
             List the contract number of any                                           KY1-9005, Cayman Islands
                   government contract


 2.147.      State what the contract or                   Subscription Services,
             lease is for and the nature of               Reorg Americas
             the debtor's interest

                  State the term remaining                289 Days                     Reorg Research, Inc.
                                                                                       11 East 26th Street
             List the contract number of any                                           12th Floor
                   government contract                                                 New York, NY 10010


 2.148.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       Rockwall CDO II Ltd.
                  State the term remaining                Termination Contingent       P.O. Box 1093GT, Queensgate House
                                                                                       South Church Street, George Town
             List the contract number of any                                           Grand Cayman, Cayman Islands
                   government contract
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014485
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6474
                                                                                        63 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 69 of 90 PageID 17453
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease



 2.149.      State what the contract or                   Interim Collateral
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Rockwall CDO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.150.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Rockwall CDO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.151.      State what the contract or                   Amendment No. 1 To
             lease is for and the nature of               Servicing Agreement
             the debtor's interest
                                                                                     Rockwall CDO Ltd., et al
                  State the term remaining                N/A                        P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.152.      State what the contract or                   Advisory Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Termination Contingent     Romacorp, Inc.
                                                                                     1700 Alma Drive
             List the contract number of any                                         Ste. 400
                   government contract                                               Plano, TX 75075


 2.153.      State what the contract or                   Research Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                442 Days
                                                                                     S&P Global Market Intelligence LLC
             List the contract number of any                                         55 Water Street
                   government contract                                               New York, NY 10041


 2.154.      State what the contract or                   Subadvisor Agreement
             lease is for and the nature of                                          SALI Fund Management, LLC
             the debtor's interest                                                   6836 Austin Center Blvd
                                                                                     Ste. 320
                  State the term remaining                Termination Contingent     Austin, TX 78731
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014486
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6574
                                                                                        64 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 70 of 90 PageID 17454
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract


 2.155.      State what the contract or                   It Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                717 Days
                                                                                     Siepe Services, LLC
             List the contract number of any                                         2200 Ross Ave, Ste 4700E
                   government contract                                               Dallas, TX 75201


 2.156.      State what the contract or                   Ftp Server Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Solarwinds
                                                                                     7171 Southwest Parkway
             List the contract number of any                                         Bldg 400
                   government contract                                               Austin, TX 78735


 2.157.      State what the contract or                   Portfolio Management
             lease is for and the nature of               Agreement
             the debtor's interest
                                                                                     Southfork CLO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.158.      State what the contract or                   Research Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                320 Days                   Spin-off Advisors, LLC
                                                                                     1327 W. Washington Blvd
             List the contract number of any                                         Suite 4-G
                   government contract                                               Chicago, IL 60607


 2.159.      State what the contract or                   Finders Fee For
             lease is for and the nature of               Acquisitions/Investmen
             the debtor's interest                        ts

                  State the term remaining                Perpetuity
                                                                                     Springboard Network LLC
             List the contract number of any                                         9900 Spectrum Drive
                   government contract                                               Austin, TX 78717




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014487
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6674
                                                                                        65 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 71 of 90 PageID 17455
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.160.      State what the contract or                   Fourth Admended And
             lease is for and the nature of               Restated Agreement Of
             the debtor's interest                        Limited Partnership Of
                                                          Highland Capital
                                                          Management, L.P.
                  State the term remaining                Perpetuity
                                                                                     Strand Advisors Inc.
             List the contract number of any                                         1209 Orange Street
                   government contract                                               Wilmington, DE 19801


 2.161.      State what the contract or                   Research Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                442 Days                   Strategas Securities, LLC
                                                                                     52 Vanderbilt Ave
             List the contract number of any                                         8th Floor
                   government contract                                               New York, NY 10017


 2.162.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                     Stratford CLO Ltd.
                  State the term remaining                Termination Contingent     P.O. Box 1093GT, Queensgate House
                                                                                     South Church Street, George Town
             List the contract number of any                                         Grand Cayman, Cayman Islands
                   government contract


 2.163.      State what the contract or                   Management Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Contingent
                                                                                     Structural and Steel Products, Inc
             List the contract number of any                                         3001 W Pafford Street
                   government contract                                               Fort Worth, TX 76110


 2.164.      State what the contract or                   Electronic Trading
             lease is for and the nature of               Services
             the debtor's interest
                                                                                     SunTrust Robinson Humphrey Inc.
                  State the term remaining                30 day termination         SunTrust Robinson Humphrey
                                                                                     Attn: Documentation
             List the contract number of any                                         711 5th Avenue 14th Fl.
                   government contract                                               New York, NY 10022


 2.165.      State what the contract or                   Symphony License
             lease is for and the nature of
             the debtor's interest
                                                                                     Symphony Communication Services LLC
                  State the term remaining                205 Days                   1117 S California Ave
                                                                                     Palo Alto, CA 94304
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014488
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6774
                                                                                        66 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 72 of 90 PageID 17456
 Debtor 1 Highland Capital Management, L.P.                                                    Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.166.      State what the contract or                   Electronic Access
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Perpetuity
                                                                                       The Bank of New York Mellon Trust Company
             List the contract number of any                                           601 Travis, 16th floor
                   government contract                                                 Houston, TX 77002


 2.167.      State what the contract or                   Tax Research Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                139 Days
                                                                                       The Bureau of National Affairs, Inc
             List the contract number of any                                           1801 South Bell Street
                   government contract                                                 Arlington, VA 22202


 2.168.      State what the contract or                   Disability Income
             lease is for and the nature of               Insurance
             the debtor's interest

                  State the term remaining                258 Days
                                                                                       The Standard
             List the contract number of any                                           1100 SW Sixth Ave
                   government contract                                                 Portland, OR 97204


 2.169.      State what the contract or                   Westlaw Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                60 day termination and
                                                          one year autorenewal;
                                                          after initial term of        Thompson Reuters
                                                          11/29/2021                   610 Opperman Drive
             List the contract number of any                                           PO Box 64833
                   government contract                                                 Eagan, MN 55123


 2.170.      State what the contract or                   Tax Research Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                224 Days
                                                                                       Thomson Reuters
             List the contract number of any                                           PO Box 71687
                   government contract                                                 Chicago, IL 60694




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


                                                                                                                             014489
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6874
                                                                                        67 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 73 of 90 PageID 17457
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.171.      State what the contract or                   Dns Server Backup
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     Total Uptime Tech
             List the contract number of any                                         Post Office Box 2228
                   government contract                                               Skyland, NC 28776


 2.172.      State what the contract or                   Amended And Restated
             lease is for and the nature of               Advisory Services
             the debtor's interest                        Agreement

                  State the term remaining                Termination Contingent
                                                                                     Trussway Holdings, Inc.
             List the contract number of any                                         9411 Alcorn
                   government contract                                               Houston, TX 77093


 2.173.      State what the contract or                   Mail Gateway
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Trustwave
                                                                                     70 W Madison St
             List the contract number of any                                         Ste. 1050
                   government contract                                               Chicago, IL 01050


 2.174.      State what the contract or                   Mailing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1007 Days
                                                                                     United Parcel Service, Inc
             List the contract number of any                                         55 Glenlake Parkway
                   government contract                                               Atlanta, GA 30328


 2.175.      State what the contract or                   Reference Portfolio
             lease is for and the nature of               Management
             the debtor's interest                        Agreement
                                                                                     Valhalla CLO, Ltd.
                  State the term remaining                Termination Contingent     c/o Intertrust SPV Cayman Limited
                                                                                     190 Elgin Ave, George Town Grand Cayman
             List the contract number of any                                         Cayman Islands
                   government contract


 2.176.      State what the contract or                   Server Backups, Tape
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual                     Veritas Backup Exec
                                                                                     2625 Augustine Drive
             List the contract number of any                                         Santa Clara, CA 95054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014490
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  6974
                                                                                        68 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 74 of 90 PageID 17458
 Debtor 1 Highland Capital Management, L.P.                                                   Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.177.      State what the contract or                   Mail Archive Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                      Veritas Enterprise Vault
             List the contract number of any                                          2625 Augustine Drive
                   government contract                                                Santa Clara, CA 95054


 2.178.      State what the contract or                   Print Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     Verity Group
                                                                                      885 E Collins Blvd
             List the contract number of any                                          Ste. 102
                   government contract                                                Richardson, TX 75081


 2.179.      State what the contract or                   Servicing Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                      Westchester CLO Ltd.
                  State the term remaining                Termination Contingent      P.O. Box 1093GT, Queensgate House
                                                                                      South Church Street, George Town
             List the contract number of any                                          Grand Cayman, Cayman Islands
                   government contract


 2.180.      State what the contract or                   Tax Return Software;
             lease is for and the nature of               File Document Storage
             the debtor's interest                        Software

                  State the term remaining                37 Days                     Wolters Kluwer
                                                                                      1999 Bryan Street
             List the contract number of any                                          Ste 900
                   government contract                                                Dallas, TX 75201


 2.181.      State what the contract or                   Public Website Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly                     WP Engine
                                                                                      504 Lavaca Street
             List the contract number of any                                          Suite 1000
                   government contract                                                Austin, TX 78701


 2.182.      State what the contract or                   Print Services
             lease is for and the nature of                                           Xerox
             the debtor's interest                                                    45 Glover Ave
                                                                                      Norwalk, CT 06856
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                                                                                                                            014491
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1895-5  Filed
                                 247 Filed     02/04/21Entered
                                            12/13/19      Entered 02/04/21
                                                               12/13/19    13:25:35Page
                                                                        22:32:34     Page  7074
                                                                                        69 of of
         Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 75 of 90 PageID 17459
 Debtor 1 Highland Capital Management, L.P.                                                  Case number (if known)   19-34054-SGJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                Monthly

             List the contract number of any
                   government contract


 2.183.      State what the contract or                   Wan Line
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2 Years                    Zayo Group
                                                                                     1821 30th Street
             List the contract number of any                                         Unit A
                   government contract                                               Boulder, CO 80301


 2.184.      State what the contract or                   Helpdesk Platform
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Monthly
                                                                                     Zendesk
             List the contract number of any                                         1019 Market St
                   government contract                                               San Francisco, CA 94103


 2.185.      State what the contract or                   Web Proxy
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual
                                                                                     Zscaler
             List the contract number of any                                         110 Rose Orchard Way
                   government contract                                               San Jose, CA 95134




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                                                                                                                           014492
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  7174
                                                                                         70 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 76 of 90 PageID 17460
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Acis CLO 2014-3                   P.O. Box 1093, Boundary Hall, Cricket Sq         Lynn Pinker Cox &               D
             Ltd.                              George Town, Grand Cayman                        Hurst, LLP                       E/F        3.82
                                               KY1-1102 Cayman Islands
                                                                                                                                G




    2.2      Acis CLO 2014-3                   P.O. Box 1093, Boundary Hall, Cricket Sq         Foley Gardere                   D
             Ltd.                              George Town, Grand Cayman                                                         E/F        3.56
                                               KY1-1102 Cayman Islands
                                                                                                                                G




    2.3      Highland CLO                      300 Crescent Ct                                  Cole Schotz                     D
             2014-3R LLC                       Suite 700                                                                         E/F        3.35
                                               Dallas, TX 75201
                                                                                                                                G




    2.4      Highland CLO                      300 Crescent Ct.                                 Cole Schotz                     D
             2014-3R Ltd.                      Suite 700                                                                         E/F        3.35
                                               Dallas, TX 75201
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


                                                                                                                           014493
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  7274
                                                                                         71 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 77 of 90 PageID 17461
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Highland CLO                      First Floor, Dorey Court, Admiral Park        Foley Gardere                D
             Funding, Ltd.                     St. Peter Port, Guernsey                                                    E/F       3.56
                                               GY1 6HJ Channel Islands
                                                                                                                          G




    2.6      Highland CLO                      PO Box 309 Ugland House S. Church St.         Foley Gardere                D
             Holding, Ltd.                     George Town, Grand Cayman                                                   E/F       3.56
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.7      Highland CLO                      PO Box 309 Ugland House S. Church St.         Lynn Pinker Cox &            D
             Holding, Ltd.                     George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.8      Highland CLO                      1209 Orange St                                Cole Schotz                  D
             Management GP,                    Wilmington, DE 19801                                                        E/F       3.35
             LLC
                                                                                                                          G



    2.9      Highland CLO                      PO Box 309 Ugland House                       Cole Schotz                  D
             Management                        Grand Cayman                                                                E/F       3.35
             Holdings, L.P.                    KY1-1104 Cayman Islands
                                                                                                                          G




    2.10     Highland CLO                      1209 Orange St.                               Cole Schotz                  D
             Management,                       Wilmington, DE 19801                                                        E/F       3.35
             LLC
                                                                                                                          G



    2.11     Highland CLO                      PO Box 309 Ugland House, S. Church St.        Foley Gardere                D
             Management,                       George Town, Grand Cayman                                                   E/F       3.56
             Ltd.                              KY1-1004 Cayman Islands
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      014494
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  7374
                                                                                         72 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 78 of 90 PageID 17462
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Highland CLO                      PO Box 309 Ugland House, S. Church St.        Lynn Pinker Cox &            D
             Management,                       George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
             Ltd.                              KY1-1004 Cayman Islands
                                                                                                                          G




    2.13     Highland CLO                      PO Box 309 Ugland House                       Cole Schotz                  D
             Trust                             George Town, Grand Cayman                                                   E/F       3.35
                                               KY1-1104 Cayman Islands
                                                                                                                          G




    2.14     Highland Credit                   1209 Orange St                                Reid Collins & Tsai          D
             Opportunities                     Wilmington, DE 19801                                                        E/F       3.96
             CDO, LP
                                                                                                                          G



    2.15     Highland Credit                   31 Victoria St                                Reid Collins & Tsai          D
             Strategies Master                 Hamilton HM10                                                               E/F       3.96
             FundLP
                                                                                                                          G



    2.16     Highland                          Magnolia House Building, 1st Floor            Reid Collins & Tsai          D
             Crusader                          119 Front Street                                                            E/F       3.96
             Offshore                          Hamilton HM 12
                                                                                                                          G
             Partners, L.P




    2.17     Highland                          1209 Orange St                                DLA Piper LLP (US)           D
             Employee                          Wilmington, DE 19801                                                        E/F       3.48
             Retention
                                                                                                                          G
             Assets, LLC



    2.18     Highland ERA                      1209 Orange St.                               DLA Piper LLP (US)           D
             Management,                       Wilmington, DE 19801                                                        E/F       3.48
             LLC
                                                                                                                          G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      014495
          Case
          Case 19-34054-sgj11
               19-34054-sgj11 Doc
                              Doc 1895-5  Filed
                                  247 Filed     02/04/21Entered
                                             12/13/19      Entered 02/04/21
                                                                12/13/19    13:25:35Page
                                                                         22:32:34     Page  7474
                                                                                         73 of of
          Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 79 of 90 PageID 17463
 Debtor       Highland Capital Management, L.P.                                         Case number (if known)   19-34054-SGJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Highland HCF                      PO Box 309 Ugland House S. Church St.         Cole Schotz                  D
             Advisor, Ltd.                     George Town, Grand Cayman                                                   E/F       3.35
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.20     Highland HCF                      PO Box 309 Ugland House S. Church St.         Foley Gardere                D
             Advisor, Ltd.                     George Town, Grand Cayman                                                   E/F       3.56
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.21     Highland HCF                      PO Box 309 Ugland House S. Church St.         Lynn Pinker Cox &            D
             Advisor, Ltd.                     George Town, Grand Cayman                     Hurst, LLP                    E/F       3.82
                                               KY1-1004 Cayman Island
                                                                                                                          G




    2.22     James Dondero                     300 Crescent Ct.                              DLA Piper LLP (US)           D
                                               Suite 700                                                                   E/F       3.48
                                               Dallas, TX 75201
                                                                                                                          G




    2.23     NexBank, SSB                      2515 McKinney Ave #1100                       Stinson Leonard              D
                                               Dallas, TX 75201                              Street LLP                    E/F       3.105
                                                                                                                          G



    2.24     Strand Advisors,                  1209 Orange St.                               Reid Collins & Tsai          D
             Inc.                              Wilmington, DE 19801                                                        E/F       3.96
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


                                                                                                                      014496
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5  Filed
                        247 Filed     02/04/21Entered
                                   12/13/19      Entered 02/04/21
                                                      12/13/19    13:25:35Page
                                                               22:32:34     Page  7574
                                                                               74 of of
Case 3:21-cv-00538-N Document 26-55 Filed 83 06/09/21 Page 80 of 90 PageID 17464




                                                                         014497
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page176
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 81 of 90 PageID 17465



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                                                          §   Chapter 11
                                                                     §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                             §   Case No. 19-34054-sgj11
                                                                     §
                                       Debtor.                       §
                                                                     §

          GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
           DISCLAIMER REGARDING DEBTOR’S SCHEDULES OF ASSETS AND
               LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                Highland Capital Management, L.P. (the “Debtor”) submits its Schedules of
 Assets and Liabilities (the “Schedules”) and Statement of Financial Affairs (the “SoFA”) in the
 United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the
 “Bankruptcy Court”). The Debtor, with the assistance of its advisors and management, prepared
 the Schedules and SoFA in accordance with section 521 title 11 of the United States Code, 11
 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
 Procedure (the “Bankruptcy Rules”).
               These Global Notes and Statement of Limitations, Methods, and Disclaimer
 Regarding the Debtor’s Schedules and SoFA (collectively, the “Global Notes”) pertain to, are
 incorporated by reference in, and comprise an integral part of the Schedules and SoFA. These
 Global Notes should be referred to, and reviewed in connection with any review of the Schedules
 and SoFA.2
                 The Schedules and SoFA have been prepared by the Debtor with the assistance
 and under the direction of the Debtor’s proposed Chief Restructuring Officer and additional
 personnel at Development Specialists, Inc. (collectively, the “CRO”) and are unaudited and
 subject to further review and potential adjustment and amendment. In preparing the Schedules
 and SoFA, the CRO relied on financial data derived from the Debtor’s books and records that
 was available at the time of preparation. The CRO has made reasonable efforts to ensure the
 accuracy and completeness of such financial information, however, subsequent information or
 discovery of other relevant facts may result in material changes to the Schedules and SoFA and
 inadvertent errors, omissions, or inaccuracies may exist. The Debtor reserves all rights to amend
 or supplement its Schedules and SoFA.



 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
   These Global Notes are in addition to any specific notes contained in the Debtor’s Schedules or SoFA. The fact
 that the Debtor has prepared a “general note” with respect to any of the Schedules and SoFA and not to others
 should not be interpreted as a decision by the Debtor to exclude the applicability of such general note to any of the
 Debtor’s remaining Schedules and SoFA, as appropriate.

                                                            1
 DOCS_DE:226892.2 36027/002

                                                                                                       014498
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page277
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 82 of 90 PageID 17466



                 Reservation of Rights. The Debtor reserves all rights to amend the SoFA and
 Schedules in all respects, as may be necessary or appropriate, including, but not limited to, the
 right to dispute or to assert offsets or defenses to any claim reflected on the SoFA and Schedules
 as to amount, liability or classification of the claim, or to otherwise subsequently designate any
 claim as “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the
 SoFA and Schedules shall constitute a waiver of rights by the Debtor involving any present or
 future causes of action, contested matters or other issues under the provisions of the Bankruptcy
 Code or other applicable non-bankruptcy laws.
                 Description of the Case and “As Is” Information Date. On October 16, 2019
 (the “Petition Date”), the Debtor filed a voluntary petition for relief with the United States
 Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”) under Chapter
 11 of the Bankruptcy Code. The Debtor is managing its assets as a debtor in possession pursuant
 to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4, 2019, the Delaware
 Bankruptcy Court entered an Order transferring this case to the Bankruptcy Court [Docket No.
 1].
                 Asset information in the Schedules reflects the Debtor’s best estimate of asset
 values as of the Petition Date, unless otherwise noted. No independent valuation has been
 obtained.
                 Basis of Presentation. The Schedules and SoFA do not purport to represent
 financial statements prepared in accordance with Generally Accepted Accounting Principles
 (“GAAP”), nor are they intended to fully reconcile to any financial statements otherwise
 prepared and/or distributed by the Debtor.
                   Although these Schedules and SoFA may, at times, incorporate information
 prepared in accordance with GAAP, the Schedules and SoFA neither purport to represent nor
 reconcile to financial statements prepared and/or distributed by the Debtor in accordance with
 GAAP or otherwise. Moreover, given, among other things, the valuation and nature of certain
 liabilities, to the extent that the Debtor shows more assets than liabilities, this is not a conclusion
 that the Debtor was solvent at the Petition Date. Likewise, to the extent that the Debtor shows
 more liabilities than assets, this is not a conclusion that the Debtor was insolvent at the Petition
 Date or any time prior to the Petition Date.
                Estimates. To timely close the books and records of the Debtor, the CRO must
 make certain estimates and assumptions that affect the reported amounts of assets and liabilities
 and reported revenue and expenses. The Debtor reserves all rights to amend the reported
 amounts of assets, liabilities, revenue, and expenses to reflect changes in those estimates and
 assumptions.
                 Confidentiality. There may be instances within the Schedules and SoFA where
 names, addresses, or amounts have been left blank. Due to the nature of an agreement between
 the Debtor and the third party, concerns of confidentiality, or concerns for the privacy of an
 individual, the Debtor may have deemed it appropriate and necessary to avoid listing such
 names, addresses, and amounts.




                                                    2
 DOCS_DE:226892.2 36027/002

                                                                                          014499
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page378
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 83 of 90 PageID 17467



                  Intercompany Claims. Any receivables and payables between the Debtor and
 affiliated or related entities in this case (each an “Intercompany Receivable” or “Intercompany
 Payable” and, collectively, the “Intercompany Claims”) are reported as assets on Schedule B or
 liabilities on Schedule E and Schedule F. These Intercompany Claims include the following
 components, among others: 1) loans to affiliates or related entities, 2) accounts payable and
 payroll disbursements made out of an affiliate’s or related entity’s bank accounts on behalf of the
 Debtor, 3) centrally billed expenses, 4) corporate expense allocations, and 5) accounting for trade
 and other intercompany transactions. These Intercompany Claims may or may not result in
 allowed or enforceable claims by or against the Debtor, and by listing these claims the Debtor is
 not indicating a conclusion that the Intercompany Claims are enforceable. Intercompany Claims
 may also be subject to set off, recoupment, and netting not reflected in the Schedules. In
 situations where there is not an enforceable claim, the assets and/or liabilities of the Debtor may
 be greater or lesser than the amounts stated herein. All rights to amend intercompany Claims in
 the Schedules and SoFA are reserved.
                The Debtor has listed the intercompany payables as unsecured claims on Schedule
 F. The Debtor reserves its rights to later change the characterization, classification,
 categorization, or designation of such items.
                Insiders. For purposes of the Schedules and SoFA, the Debtor defines “insider”
 pursuant to section 101(31) of the Bankruptcy Code. Payments to insiders are set forth on
 Question 3.c. of the SoFA.
                 Persons listed as “insiders” have been included for informational purposes only.
 The Debtor did not take any position with respect to whether such individual could successfully
 argue that he or she is not an “insider” under applicable law, including without limitation, the
 federal securities laws, or with respect to any theories of liability or for any other purpose.
 Inclusion of any party in the Schedules and SoFA as an insider does not constitute an admission
 that such party is an insider or a waiver of such party’s right to dispute insider status.
                  Excluded Accruals and GAAP Entries. The Debtor’s balance sheet reflects
 liabilities recognized in accordance with GAAP; however, not all such liabilities would result in
 a claim against the Debtor. Certain liabilities (including but not limited to certain reserves,
 deferred charges, and future contractual obligations) have not been included in the Debtor’s
 Schedules. Other immaterial assets and liabilities may also have been excluded.
                 Classification and Claim Descriptions. Any failure to designate a claim on the
 Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an admission by the
 Debtor that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor reserves
 the right to dispute, or to assert offsets or defenses to, any claim reflected on its Schedules as to
 amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
 “contingent” or “unliquidated.”

                 Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or
 (iii) in Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory”
 or “unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant
 or a waiver of the Debtor’s right to recharacterize or reclassify such claim or contract.


                                                  3
 DOCS_DE:226892.2 36027/002

                                                                                       014500
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page479
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 84 of 90 PageID 17468



                  Moreover, the Debtor reserves all rights to amend the SoFA and Schedules, in all
 respects, as may be necessary or appropriate, including, but not limited to, the right to dispute or
 to assert offsets or defenses to any claim reflected on the SoFA and Schedules as to amount,
 liability or classification of the claim, or to otherwise subsequently designate any claim as
 “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the SoFA and
 Schedules shall constitute a waiver of rights by the Debtor involving any present or future causes
 of action, contested matters or other issues under the provisions of the Bankruptcy Code or other
 relevant non-bankruptcy laws.

                Credits and Adjustments. The claims of individual creditors for, among other
 things, goods, products, services or taxes are listed as the amounts entered on the Debtor’s books
 and records and may not reflect credits, allowances or other adjustments due from such creditors
 to the Debtor. The Debtor reserves all of its rights respecting such credits, allowances or other
 adjustments.

                 Setoffs. The Debtor may incur setoffs from third parties in its business. Setoffs
 in the ordinary course can result from various routine transactions, including intercompany
 transactions, pricing discrepancies, warranty claims and other disputes between the Debtor and
 third parties. Certain of these constitute normal setoffs consistent with the ordinary course of
 business in the Debtor’s industry. In such instances, such ordinary course setoffs are excluded
 from the Debtor’s responses to Question 13 of the SoFA. The Debtor reserves all rights to
 enforce or challenge, as the case may be, any setoffs that have been or may be asserted.
                Specific Notes. These general notes are in addition to the specific notes set forth
 below or in the related Statement and Schedules hereinafter.

                                         General Disclaimer

                 The Debtor has prepared the Schedules and the SoFA based on the information
 reflected in the Debtor’s books and records. However, inasmuch as the Debtor’s books and
 records have not been audited or formally closed and evaluated for proper cut-off on the Petition
 Date, the Debtor cannot warrant the absolute accuracy of these documents. The Debtor has
 made a diligent effort to complete these documents accurately and completely. To the extent
 additional information becomes available, the Debtor will amend and supplement the Schedules
 and SoFA.


                                   Specific Schedules Disclosures

         a.       Schedule A/B, Part 4 - Investments; Non-Publicly Traded Stock and Interests
                  in Incorporated and Unincorporated Businesses, including any Interest in an
                  LLC, Partnership, or Joint Venture. Certain ownership interests in subsidiaries
                  have been listed in Schedule A/B, Part 4, at their book value on account of the
                  fact that the fair market value of such ownership is dependent on numerous
                  variables and factors. Fair value of such interests may differ significantly from
                  their net book value. Further, for investments listed at fair value, many of the
                  Debtor’s assets are not exchange traded and are fair valued utilizing unobservable


                                                   4
 DOCS_DE:226892.2 36027/002

                                                                                       014501
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page580
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 85 of 90 PageID 17469



                  inputs, historical information, and significant and/or subjective estimates. As a
                  result the liquidity and ultimately realized value of such investments may differ
                  materially from the fair value listed on the schedule.

         b.       Schedule A/B, Part 7 - Office Furniture, Fixtures, and Equipment; and
                  Collectibles. Dollar amounts are presented net of accumulated depreciation and
                  other adjustments.

         c.       Schedule A/B, Part 11 - All Other Assets. Dollar amounts are presented net of
                  impairments and other adjustments. Debtor has reflected “unknown” for value of
                  its interests in various other assets. While the face value of the notes receivable is
                  included, the current value of these as well as the other assets has not been
                  determined and may differ materially.

                  Additionally, the Debtor may receive refunds, income tax refunds or other sales
                  tax refunds at various times throughout its fiscal year. As of the Petition Date,
                  however, certain of these amounts are unknown to the Debtor, and accordingly,
                  may not be listed in Schedule A/B.

                  Other Contingent and Unliquidated Claims or Causes of Action of Every
                  Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
                  the ordinary course of its business, the Debtor may have accrued, or may
                  subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, or
                  refunds with its customers and suppliers. Additionally, the Debtor may be party
                  to pending litigation in which the Debtor has asserted, or may assert, claims as a
                  plaintiff or counter-claims and/or cross-claims as a defendant. Because certain of
                  these claims are unknown to the Debtor and not quantifiable as of the Petition
                  Date, they may not be listed on Schedule A/B, Part 11.

         d.       Schedule D - Creditors Who Have Claims Secured by Property. The Debtor
                  reserves its rights to dispute or challenge the validity, perfection, or immunity
                  from avoidance of any lien purported to be granted or perfected in any specific
                  asset to a secured creditor listed on Schedule D. Moreover, although the Debtor
                  has scheduled claims of various creditors as secured claims, the Debtor reserves
                  all rights to dispute or challenge the secured nature of any such creditor’s claim or
                  the characterization of the structure of any such transaction or any document or
                  instrument related to such creditor’s claim.

                  The descriptions provided in Schedule D are intended only to be a summary.
                  Reference to the applicable agreements and other related relevant documents is
                  necessary for a complete description of the collateral and the nature, extent, and
                  priority of any liens.

                  The Debtor has not included on Schedule D parties that may believe their claims
                  are secured through setoff rights or inchoate statutory lien rights. Although there
                  are multiple parties that hold a portion of the debt included in the secured



                                                     5
 DOCS_DE:226892.2 36027/002

                                                                                          014502
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page681
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 86 of 90 PageID 17470



                  facilities, only the administrative agents have been listed for purposes of Schedule
                  D.


         e.       Schedule E/F - Creditors Who Have Unsecured Claims.

                  Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order (I)
                  Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                  Reimbursable Business Expenses, and Employee Benefit Obligations, and (B)
                  Maintain and Continue Certain Compensation and Benefit Programs
                  Postpetition; and (11) Granting Related Relief [Docket No. 39] (the “Wage
                  Order”), the Debtor received authority to pay certain prepetition obligations,
                  including to pay employee wages and other employee benefits, in the ordinary
                  course of business. The Debtor believes that any non-insider employee claims for
                  prepetition amounts related to ongoing payroll and benefits, whether allowable as
                  a priority or nonpriority claim, which were due and payable at the time of the
                  Petition Date have been or will be satisfied as permitted pursuant to the Wage
                  Order. The Debtor filed the Motion of the Debtor for Entry of an Order
                  Authorizing the Debtor to Pay and Honor Ordinary Course Obligations under
                  Employee Bonus Plans and Granting Related Relief [Docket No. 177] pursuant to
                  which the Debtor seeks authority to pay and honor certain prepetition bonus
                  programs. Employee claims related to these programs are shown in the aggregate
                  amounts in Schedule E/F for privacy reasons. Additional information is available
                  by appropriate request to the Debtor. The listing of a claim on Schedule E/F, Part
                  1, does not constitute an admission by the Debtor that such claim or any portion
                  thereof is entitled to priority status.

                  Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
                  in Schedule E/F, Part 2, are derived from the Debtor’s books and records. The
                  Debtor made a reasonable attempt to set forth its unsecured obligations, although
                  the actual amount of claims against the Debtor may vary from those liabilities
                  represented on Schedule E/F, Part 2. The listed liabilities may not reflect the
                  correct amount of any unsecured creditor’s allowed claims or the correct amount
                  of all unsecured claims.

                  Schedule E/F, Part 2 reflects liabilities based on the Debtor’s books and records.

                  Schedule E/F, Part 2, contains information regarding threatened or pending
                  litigation involving the Debtor. The amounts for these potential claims are listed
                  as “unknown” and are marked as contingent, unliquidated, and disputed in the
                  Schedules and Statements. Additionally, the amounts of certain litigation claims
                  may be estimates based on the allegations asserted by the litigation counterparty,
                  and do not constitute an admission by the Debtor with respect to either liability
                  for, or the amount of, such claims.

                  Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
                  to executory contracts and unexpired leases. Such prepetition amounts, however,

                                                   6
 DOCS_DE:226892.2 36027/002

                                                                                        014503
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page782
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 87 of 90 PageID 17471



                  may be paid in connection with the assumption or assumption and assignment of
                  an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
                  not include claims that may arise in connection with the rejection of any
                  executory contracts and unexpired leases, if any, that may be or have been
                  rejected.

                  As of the time of filing of the Schedules and Statements, the Debtor had not
                  received all invoices for payables, expenses, and other liabilities that may have
                  accrued prior to the Petition Date. Accordingly, the information contained in
                  Schedules D and E/F may be incomplete. The Debtor reserves its rights to amend
                  Schedules D and E/F if and as it receive such invoices.

         f.       Schedule G - Executory Contracts and Unexpired Leases. While reasonable
                  efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
                  or omissions may have occurred.

                  Listing a contract or agreement on Schedule G does not constitute an admission
                  that such contract or agreement is an executory contract or unexpired lease or that
                  such contract or agreement was in effect on the Petition Date or is valid or
                  enforceable. The Debtor hereby reserves all of its rights to dispute the validity,
                  status, or enforceability of any contracts, agreements, or leases set forth in
                  Schedule G and to amend or supplement such Schedule as necessary. Certain of
                  the leases and contracts listed on Schedule G may contain renewal options,
                  guarantees of payment, indemnifications, options to purchase, rights of first
                  refusal and other miscellaneous rights. Such rights, powers, duties and
                  obligations are not set forth separately on Schedule G. In addition, the Debtor
                  may have entered into various other types of agreements in the ordinary course of
                  its business, such as supplemental agreements, amendments, and letter agreement,
                  which documents may not be set forth in Schedule G.

                  Certain of the agreements listed on Schedule G may have expired or terminated
                  pursuant to their terms, but are listed on Schedule G in an abundance of caution.

                  The Debtor reserves all rights to dispute or challenge the characterization of any
                  transaction or any document or instrument related to a creditor’s claim.

                  In some cases, the same supplier or provider may appear multiple times in
                  Schedule G. Multiple listings, if any, reflect distinct agreements between the
                  Debtor and such supplier or provider.

                  The listing of any contract on Schedule G does not constitute an admission by the
                  Debtor as to the validity of any such contract. The Debtor reserves the right to
                  dispute the effectiveness of any such contract listed on Schedule G or to amend
                  Schedule G at any time to remove any contract.

                  Omission of a contract or agreement from Schedule G does not constitute an
                  admission that such omitted contract or agreement is not an executory contract or


                                                   7
 DOCS_DE:226892.2 36027/002

                                                                                        014504
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1895-5 Filed12/13/19
                        247-1 Filed  02/04/21 Entered
                                               Entered12/13/19
                                                       02/04/2122:32:34
                                                                13:25:35 Page
                                                                          Page883
                                                                                of of
                                                                                   8
Case 3:21-cv-00538-N Document 26-55 Filed83 06/09/21 Page 88 of 90 PageID 17472



                  unexpired lease. The Debtor’s rights under the Bankruptcy Code with respect to
                  any such omitted contracts or agreements are not impaired by the omission.




                                                  8
 DOCS_DE:226892.2 36027/002

                                                                                    014505
                            Case 19-34054-sgj11 Doc 1915 Filed 02/03/21         Entered 02/08/21 16:27:59       Page 1 of 1
BTXN 208 (rev. 07/09)
IN RE: Highland Capital Management, L.P.   Confirmation Hearing At Doc. #1808        Case # 19−34054−sgj11
DEBTOR
                                                 TYPE OF HEARING

Highland Capital Management, L.P.                         VS                     James D. Dondero & Highland Capital Management fund Advisors, L.P.,
PLAINTIFF / MOVANT                                                               DEFENDANT / RESPONDENT


John A. Morris & Jeffrey Pomerantz                                               Clay Taylor & Davor Rukavina
ATTORNEY                                                                         ATTORNEY


                                                      EXHIBITS
SEE EXHIBIT LIST                                                                  SEE EXHIBIT LIST

                                                                                  HIGHLAND CAPITAL MANAGEMENT FUND EXHIBIT #2 THAT
ALL DEBTOR'S EXHIBIT'S THAT APPEAR AT DOC. #1822                                  APPEAR AT DOC. #1863

ALL DEBTOR'S EXHIBIT'S THAT APPEAR AT DOC. #1866                                  JAMES DONDERO EXHIBIT'S #6 THROUGHT #12, #15, #16 & #17

ALL DEBTOR'S EXHIBIT'S THAT APPEAR AT DOC. #1877                                  COURT TOOK JUDICIAL NOTICE OF THE DEBTOR'S SCHEDULES
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21




                                                                  February 3,
Michael Edmond                                                                                               Stacey G. Jernigan
                                                                  2021
                                                                  HEARING
REPORTED BY                                                                                                  JUDGE PRESIDING
                                                                  DATE
                                                                                                                                                       Page 89 of 90 PageID 17473




                                                                                                                                  014506
Case 3:21-cv-00538-N Document 26-55 Filed 06/09/21   Page 90 of 90 PageID 17474




Mr. Dondero’s exhibits located
at doc entry at 1874




                                                                   014507
